 

EXHIBIT 10.130

 

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION

 

DEVELOPMENT AND LICENSE AGREEMENT

 

Between

 

SHIRE LABORATORIES INC.

 

and

 

INDEVUS PHARMACEUTICALS INC.



--------------------------------------------------------------------------------

 

EFFECTIVE DATE:

March 11, 2003

 

PARTIES:

 

(1)   SHIRE LABORATORIES INC., a Delaware corporation with a principal place of
business at 1550 East Gude Drive, Rockville, Maryland 20850 (“SLI”); and

 

(2)   INDEVUS PHARMACEUTICALS, INC., a Delaware corporation with a principal
place of business at 99 Hayden Avenue, Lexington, Massachusetts 02421
(“Indevus”).

 

RECITALS:

 

(A)   SLI is the owner of all right, title and interest in the SLI Intellectual
Property (as defined below) relating to its drug delivery and formulation
technologies; and

 

(B)   Indevus desires to obtain an exclusive license under the SLI Intellectual
Property for application in developing and commercializing Licensed Product and
formulations of Compound utilizing SLI Technology (as defined below) on the
terms and conditions set forth herein.

 

OPERATIVE PROVISIONS:

 

1.   Definitions

 

In this Agreement the following words shall have the following meanings, unless
the context otherwise requires:

 

        “Act”

the Federal Food Drug and Cosmetic Act of 1934, and the rules and regulations
promulgated thereunder, or any successor act, as the same shall be in effect
from time to time;

 

        “Affiliate”

any firm, person or company which controls, is controlled by or is under common
control with a Party to this Agreement and for the purpose of this definition
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such firm,
person or company, whether through the ownership of voting securities, by
contract or otherwise or the ownership

 

 

2



--------------------------------------------------------------------------------

 

 

either directly or indirectly of 50% or more of the voting securities of such
firm, person or company;

 

        “Business Day”

any day that is not a Saturday or a Sunday or a day on which the New York Stock
Exchange is closed;

 

        [*]

 

        “cGMP”

current applicable good manufacturing practices as defined in 21 CFR Parts 210
and 211 promulgated by the FDA under the Act or corresponding applicable laws
and regulations;

 

        “Clinical Development Data”

all data, charts, studies, summaries, analyses, reports, know how and other
information resulting or derived from any in vivo trials or studies of Compound
or Licensed Product(s) conducted under or as a result of the Development Plan,
which is necessary or useful for the development, manufacture, use or sale of
the Licensed Product(s);

 

        “Commercial Sale”

a sale to a Third Party [*] for commercial use of any Licensed Product [*];

 

        “Compound”

means [*];

 

        “Development Patent”

means a Patent that discloses or claims subject matter that results from
Non-Clinical Development Data obtained by SLI or its designees under the
Development Plan, this Agreement and/or the Feasibility Agreement as
appropriate, including certain data that are obtained or derived from Clinical
Development Data and which are supplied by Indevus to SLI under the Development
Plan;

 

        “Development Plan”

the more detailed development plan and budget directed to the development
activities summarized under “Step 2-CTM Manufacture for Pilot PK Study” of the
Feasibility Agreement either (i) as set out in Schedule 1 attached to this
Agreement or (ii) as subsequently revised or amended and agreed to in writing by
the Parties from time to time;

 

*CONFIDENTIAL TREATMENT REQUESTED

 

3



--------------------------------------------------------------------------------

 

        “Dominating Patent”

an unexpired patent of a Third Party which has not been invalidated by a court
or other governmental agency of competent jurisdiction and which would be
infringed by making, using or selling the Licensed Products;

 

        [*]

 

        [*]

 

        “FDA”

the United States Food and Drug Administration or any successor thereto;

 

        “Feasibility Agreement”

the feasibility agreement between the Parties signed on the 28th February 2002,
as amended to date, relating to potential formulations of Compound, attached
hereto as Schedule 2;

 

        “Field”

all pharmaceutical uses of the Compound alone or in combination with other
active ingredients;

 

        “First Commercial Sale”

the first Commercial Sale of Licensed Product to a Third Party in the Territory
after all required Product Approvals have been granted by [*][*];

 

        “Formulation Candidate”

any Licensed Product that is evaluated in accordance with a Development Plan;

 

        “GAAP”

generally accepted accounting principles in the United States;

 

        “Generic Competition”

[*] shall commence on the earlier of (i) where IMS or IMS- equivalent data is
available, the first date on which Generic Drugs achieve a market share [*] of
the total prescriptions or units consumption, as applicable, for Licensed
Product [*] (as so shown by the average of the monthly IMS (or IMS-equivalent)
data for such prescriptions) or (ii) the first date on which there are two
Generic Drugs available in one Quarter [*];

 

*CONFIDENTIAL TREATMENT REQUESTED

 

4



--------------------------------------------------------------------------------

 

        “Generic Drug(s)”

any product containing Compound that is either defined [*] in the Territory as a
generic drug to Licensed Product by applicable legal texts or regulatory
authorities [*] or is AB rated or substitutable by a pharmacist for Licensed
Product, other than a product introduced [*] by Indevus, its Affiliates or
Sublicensees;

 

        “Improvement”

any and all improvements and enhancements, patentable or otherwise, related to
the Compound or Licensed Product including, without limitation, any change or
modification in the manufacture, formulation, analytical methodology,
ingredients, preparation, presentation, means of delivery or administration,
dosage, indication, use or packaging of Compound or Licensed Product;

 

        “Indevus Know How”

all information and materials, including but not limited to processes, formulae,
data, inventions, know how and trade secrets, patentable or otherwise, which are
proprietary to or owned or controlled by Indevus at the Effective Date of this
Agreement, all Clinical Development Data and all Improvements of Clinical
Development Data;

 

        “IND”

an investigational new drug application and any amendments thereto relating to
the use of Licensed Product in the United States or the equivalent application
in any other regulatory jurisdiction in the Territory, the filing of which is
necessary to commence clinical testing of pharmaceutical products in humans;

 

        “Licensed Patents”

Patents owned or controlled by SLI or which SLI, through license or otherwise,
has or acquires rights, which are necessary or useful for the manufacture, use
or sale of Licensed Product, including, but not limited to, compositions,
formulations, methods of their manufacture, or methods of their use, or
otherwise relate to SLI Know-How or SLI Technology, including (i) any of the
Patents set forth in Schedule 3 hereto that contain claims that cover, or which
relate to, any aspect of Licensed Product, (ii) the Development Patents and
(iii) such other Patents as the Parties may agree in writing from time to time;

 

*CONFIDENTIAL TREATMENT REQUESTED

 

5



--------------------------------------------------------------------------------

 

        “Licensed Product(s)”

all finished pharmaceutical oral formulations for commercial sale (or, where the
context so indicates, a Formulation Candidate) that (i) contain the Compound
alone as a therapeutically active ingredient or in combination with any other
pharmaceutically active ingredient, and (ii) utilize SLI Intellectual Property;

 

        “Madaus”

Madaus AG, a corporation organized and existing under the laws of Germany and
having its principal office at Ostmerheimer Straße 198, D-51109 Köln, Germany;

 

        “NDA”

a New Drug Application and all supplements filed with the FDA, including all
documents, data and other information concerning a Licensed Product which are
necessary for, or included in, a Product Approval to market a Licensed Product
in the United States of America, as more fully defined in the Act;

 

        “Net Sales”

the actual gross amount invoiced by Indevus, its Affiliates or its Sublicensees
for the Commercial Sale of Licensed Product [*] commencing upon the date of
First Commercial Sale, after deducting, in accordance with GAAP, the following:

 

  (i)   trade, cash, quantity or ordinary discounts;

 

  (ii)   allowances for product returns, including allowances or credits for
rejected Licensed Product, or spoilage or recalled Licensed Product;

 

  (iii)   rebates and charge backs;

 

  (iv)   sales or excise taxes, VAT or other taxes, and transportation and
insurance charges and additional special transportation, custom duties, and
other governmental charges;

 

  (v)   rebates or similar payments paid in connection with sales of Licensed
Product to any governmental or regulatory authority in respect of any state or
federal Medicare, Medicaid or similar programs [*]; and

 

  (vi)   retroactive price reductions and write-offs or allowances for bad debt,
[*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

6



--------------------------------------------------------------------------------

 

 

Sales or other transfers between Indevus and its Affiliates shall be excluded
from the computation of Net Sales and no payments will be payable on such sales
or transfers, but Net Sales shall include the subsequent sales to Third Parties
by such Affiliates.

 

        “Non Clinical Development Data”

all data, formulations, inventions, methods of manufacture, analytical
methodology, charts, studies, summaries, analyses, reports, know how and other
information resulting or derived from in vitro studies applying SLI Technology
to Compound or Licensed Product(s) and conducted under or as a result of the
Development Plan or the Feasibility Agreement;

 

        “Other SLI Technologies”

[*] or any other controlled released technology platform which is owned,
developed or acquired by SLI and which may be applied, as agreed to by the
Parties, to the Compound for any purpose;

 

        “Over-the-Counter Product”

a Licensed Product that is not a Prescription Licensed Product;

 

        “Party”

SLI or Indevus;

 

        “Patent”

a patent or patent application, including any and all divisions, continuations,
continuations in part, extensions, substitutions, renewals, registrations,
revalidations, re-issues or additions relating thereto including supplementary
certificates of protection of or to any patent or patent application, and all
patents issued or issuing during the Term of this Agreement with respect to any
of the foregoing;

 

        “Prescription Licensed Product”

[*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

7



--------------------------------------------------------------------------------

 

        “Prescription Licensed Product

a Prescription Licensed Product the formulation of which is different from any

            New Formulation”

previously developed formulation of a Prescription Licensed Product for which
milestones under Section 5.1 have been achieved or are applicable, provided that
SLI’s activities relating to the application of SLI Technology to such
Prescription Licensed Product-New Formulation were conducted pursuant to a new
Development Plan approved by Indevus;

 

        “Product Approval”

all approvals (including pricing and reimbursement approvals required for
marketing authorizations), product and/or establishment licenses, registrations
or authorizations of all regional, federal, state or local regulatory agencies,
departments, bureaus or other governmental entities, necessary for the
manufacture, use, storage, import, export, transport and sale of Licensed
Product in a regulatory jurisdiction [*]

 

        “Proprietary Information”

all scientific, formulation, process, manufacturing, clinical, regulatory,
marketing, financial and commercial information, whether communicated in
writing, orally or by any other means, which is owned and under the protection
of one Party and is being provided by that Party to the other Party in
connection with this Agreement;

 

        “Quarter”

a three-month period ending on the last day of March, June, September or
December in any year;

 

        “Royalty Year”

for the year in which the First Commercial Sale occurs (the “First Royalty
Year”), the period commencing with the first day (the “Commencement Date”) of
the Quarter in which such First Commercial Sale occurs and expiring on the last
day of the twelfth (12th ) month following the Commencement Date; and (ii) for
each subsequent year, each successive twelve (12) month period commencing on the
date immediately following the last day of the First Royalty Year;

 

*CONFIDENTIAL TREATMENT REQUESTED

 

8



--------------------------------------------------------------------------------

 

        “SEC”

the Unites States Securities and Exchange Commission or any successor agency;

 

        “Similar Indication(s)

disease areas for which the Licensed Products are indicated and are of the same
nature (e.g., overactive bladder and urinary incontinence);

 

        “SLI Intellectual Property”

the Licensed Patents, the SLI Know-How and the SLI Technology;

 

        “SLI Know-How”

all information and materials, including but not limited to processes, formulae,
data, inventions, know how and trade secrets, patentable or otherwise, which are
proprietary to or owned or controlled by SLI and necessary for the development
of Licensed Product at the Effective Date of this Agreement, and all
Non-Clinical Development Data and Improvements of Non-Clinical Development Data;

 

        “SLI Lead Technology”

[*] technology or, as subsequently agreed between the Parties, one of the Other
SLI Technologies as may be applied to the Compound pursuant to the Development
Plan;

 

        “SLI Technology”

SLI’s bioavailability enhancement and/ or controlled-release delivery,
formulation, process and manufacturing technologies, including but not limited
to the SLI Lead Technology and the technologies embodied in the Licensed Patents
and the SLI Know-How;

 

        “SubLicensee”

any sublicensee of the rights granted to Indevus under Section 2.1 of this
Agreement, provided the sublicense is in accordance with Section 3 of this
Agreement;

 

        “Specifications”

the written methods, formula, procedures, specifications, tests (and testing
protocols) and standards pertaining to the manufacture of Licensed Product to be
used in clinical trials of Licensed Product, as agreed upon in writing by the
Parties prior to the filing of the IND with the FDA;

 

*CONFIDENTIAL TREATMENT REQUESTED

 

9



--------------------------------------------------------------------------------

 

        “Territory”

[*];

 

        “Term of this Agreement”

the period commencing on the Effective Date and continuing through the earlier
of the expiration of the licenses as provided in Section 12, the termination by
either Party under Section 13, or the mutual written agreement to terminate this
Agreement;

 

        “Third Party(ies)”

person(s) or entity(ies) who or which is (are) neither a Party nor an Affiliate
of a Party; and

 

        “Valid Claim”

a claim in an issued and unexpired patent included in the Licensed Patents which
has not been disallowed, revoked, held unenforceable, unpatentable or invalid by
a decision or a court or other governmental agency of competent jurisdiction,
and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through re-issue or disclaimer or otherwise.

 

2.   Grant of Licenses

 

2.1   SLI hereby grants to Indevus for the Term of this Agreement an exclusive
(even as to SLI) license in the Field under the SLI Intellectual Property to
develop, make, have made, use, sell, offer for sale and import Licensed
Product(s) [*].

 

2.2   The licenses granted herein include sublicenses under any patent rights or
other technology applicable to the development, manufacture, use or sale of
Licensed Product which have been, or during the term of this Agreement are,
licensed or otherwise acquired by SLI from a Third Party. Any royalties or other
payments due to any Third Party pursuant to such a Third Party license (whether
entered into before or after the Effective Date) shall be paid by SLI.

 

2.3   During the Term, neither Indevus nor any Indevus Affiliate shall have the
right hereunder to make, use or sell Licensed Product or to use the SLI
Intellectual Property otherwise than as expressly set forth in this Agreement,
and without prejudice to the generality of the foregoing, Indevus agrees that:

 

  2.3.1   it will not exploit the SLI Intellectual Property for any purpose
other than in respect of the development, manufacture, use, sale, offer for sale
or import of Licensed Product;

 

  2.3.2   it will not utilize any part of the SLI Intellectual Property in the
making of any patent application, except pursuant to the terms of this
Agreement.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

10



--------------------------------------------------------------------------------

 

3.   Sub-licensing

 

Indevus or any Indevus Affiliate shall have the right to grant sublicenses of
any and all rights licensed to Indevus by SLI under this Agreement to Affiliates
or any Third Party [*]. Indevus shall advise SLI of any proposed sublicense with
a Third Party and give due consideration to SLI’s reasonable comments thereto.
Each such sublicense with any such Sublicensee shall be consistent with the
terms and conditions of this Agreement. Indevus shall promptly provide copies
thereof to SLI. For the avoidance of doubt, Sections 8 and 13.5 shall be
applicable to any Sub-licensee under this Section 3.

 

4.   Development Program, Product Approvals and Ownership

 

4.1   Development Program.

 

  4.1.1   The Parties shall undertake the development of Licensed Product in
accordance with the terms and conditions set forth in this Agreement and the
Development Plan. SLI shall furnish, maintain and preserve suitable and
sufficient facilities and personnel for the work to be accomplished by SLI
hereunder, use its reasonable commercial efforts to accomplish the Development
Plan within the time described therein in a commercially reasonable, diligent
and workmanlike manner and in compliance in all material respects with the
standards, laws, rules and regulations of the FDA [*] over SLI’s activities.

 

  4.1.2   Each Development Plan shall include a budget for the proposed
development activities set forth in such plan, which shall be determined prior
to the anticipated commencement of the proposed development activities. For
activities to be performed by SLI, Indevus shall pay to SLI the sums set out in
the Development Plan on a mutually agreed upon schedule payable within 30 days
of Indevus’ receipt of SLI’s invoice detailing the tasks carried out by SLI
pursuant to the Development Plan; provided, however, that in no event shall
Indevus be responsible for or be required to reimburse SLI for activities not
mutually agreed upon in writing. Indevus shall be responsible for all reasonable
out of pocket costs and/or expenses associated with the Development Plan upon
submission of appropriate back-up documentation and provided, however, that no
expenses in excess of [*], or such other amount as may be subsequently agreed to
by the Parties, shall be incurred by SLI or reimbursed by Indevus unless SLI
obtained Indevus’ written consent prior to incurring such expense. Such costs
and expenses shall include required raw materials, excipients, supplies,
columns, standards, chemicals, travel and shipping expenses.

 

  4.1.3   Indevus shall be responsible for providing adequate supplies of the
Compound, which will be supplied to SLI free of charge in accordance with the
Development Plan and in accordance with cGMP. In the event that the active
ingredient is not delivered to SLI or not provided within the required timescale
the Development Plan will be extended accordingly. SLI shall be responsible for
and shall manufacture and supply Licensed Product to Indevus, at Indevus’
expense, in accordance with the Development Plan for clinical trials conducted
under a Development Plan, in

 

*CONFIDENTIAL TREATMENT REQUESTED

 

 

 

11



--------------------------------------------------------------------------------

accordance with the Specifications and in compliance with cGMP and all other
applicable laws and regulations and such other terms to be mutually agreed upon
between the Parties.

 

  4.1.4   Should Indevus or any Indevus Affiliate or any Sublicensee elect to
pursue any development that requires any change in the formulation of the
Licensed Product, SLI will conduct all future development activities under a
mutually agreed upon Development Plan.



 

4.2   Records; Access and Reports.

 

SLI shall maintain records, in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes, which shall be complete and
accurate and shall fully and properly reflect all work done and results achieved
in the performance of a Development Plan in the form required under applicable
regulations. Indevus or any Indevus Affiliate shall have the right at its own
expense to arrange for its employees and outside consultants involved in the
development of Licensed Product to visit SLI at its offices and laboratories
during normal business hours and upon reasonable notice, and to discuss the
Development Plan work and its results in detail with the technical personnel and
consultants of SLI, as the case may be. Subject to compliance with Section 11,
Indevus or any Indevus Affiliate shall have the right, during normal business
hours and upon reasonable notice, to inspect and copy all such records of SLI.
At a frequency consistent with the time line as agreed by the project team
during the performance of a Development Plan, SLI shall provide Indevus with a
written summary of the work performed to date on the Development Plan, the
results of any development or other studies in progress, any regulatory
submissions regarding the SLI Technology or Licensed Product and the status of
any regulatory action or communication in connection therewith, the compliance
with or adjustments or modifications in any plan, timetable or budget, and such
other information relating to development of Licensed Product as Indevus shall
reasonably request.

 

4.3   Product Approval.

 

Indevus shall at its own cost own, control and retain primary legal
responsibility for the preparation, filing, prosecution and maintenance of all
filings and applications for Product Approvals [*] relating to Licensed
Products. SLI shall support Indevus as soon as practicable with regard to any
IND or other regulatory filings relating to Compound, Licensed Product or the
SLI Technology owned or controlled by SLI, and SLI shall allow Indevus or any
Indevus Affiliate to cross reference any pertinent IND, Drug Master File or
other regulatory filing relating to Compound, Licensed Product or the SLI
Technology, to the extent necessary in connection with the development or
regulatory review of Licensed Product.

 

At Indevus’ request and expense SLI shall assist in applying for and prosecuting
Product Approvals, and SLI shall be entitled to compensation under this Section
4.3 for the implementation of additional studies or preparation of additional
materials specifically requested by Indevus or any Indevus Affiliate but not
otherwise required or contemplated under the Development Plan. For its services
under this Section 4.3, SLI shall be reimbursed by Indevus based on an FTE (Full
Time Equivalent) of $US[*] per hour plus all reasonable out-of-pocket expenses
incurred by

 

*CONFIDENTIAL TREATMENT REQUESTED

 

12



--------------------------------------------------------------------------------

 

SLI or its employees, consultants or contractors in providing any such services,
upon submission of appropriate back-up documentation and provided, however, that
no expenses in excess of $[*] shall be incurred by SLI or reimbursed by Indevus
unless SLI obtained Indevus’ written consent prior to incurring such expense.
Such expenses shall include, without limitation, the cost of chemicals,
excipients, columns, travel, supplies and standards not otherwise available from
and provided by Indevus.

 

4.4   Exchange of Information.

 

4.4.1   As soon as practicable after the Effective Date, and from time to time
during the term of this Agreement, SLI shall provide to Indevus copies of all
Non-Clinical Development Data, shall transfer to Indevus under the Development
Plan all SLI Know How relating to the manufacturing process of the Formulation
Candidate, and shall promptly disclose to Indevus in writing on an ongoing basis
as soon as available (i) all SLI Intellectual Property, and other useful
information or data in SLI’s control or possession and which is generated or
developed in connection with any Development Plan or which is reasonably
necessary or useful to enable Indevus to perform its responsibilities and
obligations under this Agreement or to submit an IND, NDA or other applications
required to obtain Product Approvals, including any and all discoveries and data
obtained, derived, generated or arising from studies conducted under a
Development Plan; (ii) no later than the date set forth in the Development Plan,
complete and final study reports and statistical analyses of any trials or
studies conducted by SLI pursuant to a Development Plan; and (iii) copies of all
correspondence with, and all documents and applications filed with, or submitted
by, any regulatory authority with respect to the SLI Technology if it relates or
can be deemed to relate to Licensed Product.

 

4.4.2   After the Effective Date and from time to time during the term of this
Agreement, Indevus or any Indevus Affiliate shall supply to SLI, upon receipt of
a request from SLI, certain data that are obtained or derived from Clinical
Development Data, which reasonably may be deemed useful in the filing and
prosecution of Development Patents and to fulfill SLI’s obligations under the
Development Plan. SLI understands and agrees that its access to and use of such
data supplied by Indevus or any Indevus Affiliate to SLI is limited strictly for
the purpose of filing and prosecution of Development Patents.

 

4.5   Ownership of Inventions

 

4.5.1   All Clinical Development Data is, and shall be, owned by Indevus,
regardless of any contribution by SLI or any of its Affiliates, employees, or
agents towards inventorship. At the request of Indevus, SLI shall execute such
further documents and do all such acts and things as may reasonably be necessary
to vest such rights in Indevus. Neither SLI, nor its Affiliates, employees, or
agents may, without the prior review and consent of Indevus, use any Clinical
Development Data, other than for the purposes of this Agreement, provided,
however, that if such use is solely for technology marketing purposes where the
Compound name or structure is not divulged, Indevus’ consent shall not be
unreasonably withheld.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

13



--------------------------------------------------------------------------------

 

4.5.2   The Development Patents and the Non-Clinical Development Data are, and
shall be, owned by SLI or its Affiliates, regardless of any contribution by
Indevus or any of its Affiliates, employees, or agents toward inventorship, and
notwithstanding that certain data are obtained or derived from Clinical
Development Data and supplied by Indevus to SLI under Section 4.4.2 of this
Agreement, subject to the licenses granted pursuant to this Agreement. At the
request of SLI, Indevus or any Indevus Affiliate shall execute such further
documents and do all such acts and things as may reasonably be necessary to vest
such rights in SLI. Neither the Development Patents nor the Non-Clinical
Development Data may be used by Indevus, its Affiliates, employees, agents,
Sublicensees or Third Party manufacturers except as authorized under this
Agreement.

 

5.   Royalties and Milestone Payments

 

5.1   Milestone Payments for Prescription Licensed Products arising from the SLI
Lead Technology with Compound as the active ingredient for any indication:

 

Subject to the terms and conditions contained in this Agreement, and in
consideration of the rights granted by SLI hereunder, Indevus shall pay SLI, or
a designated Affiliate of SLI, the following milestone payments contingent upon
the first occurrence of the specified event with respect to a Prescription
Licensed Product arising from the use of the SLI Lead Technology with Compound
as the active ingredient for any indication. For the avoidance of doubt, each
milestone payment shall be made no more than once with respect to the
achievement of such milestone (regardless of the number of indications for which
the milestone is achieved), but shall be payable the first time such milestone
is achieved:

 

  5.1.1   $[*] ([*] United States dollars) within 15 days of the date of
completion of the [*] in accordance with, or as a result of, the Development
Plan;

 

  5.1.2   $[*] ([*]United States dollars) within 15 days of completion of the
[*] in accordance with, or as a result of, the Development Plan;

 

  5.1.3   $[*] ([*]United States dollars) within 15 days of FDA’s first
acceptance for filing of an NDA in respect of a Prescription Licensed Product
[*]

 

  5.1.4   $[*];

 

  5.1.5   $[*]

 

  5.1.6   $[*] ([*]United States dollars) within 15 days of the First Commercial
Sale of a Prescription Licensed Product in the [*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

14



--------------------------------------------------------------------------------

 

  5.1.7   $[*];

 

  5.1.8   $[*];

 

  5.1.9   $[*] ([*]United States dollars) within 15 days of the earlier of
Indevus or any Indevus Affiliate entering into a sublicense or the first
anniversary of First Commercial Sale of Prescription Licensed Product [*];

 

  5.1.10   $[*] ([*]United States dollars) within 15 days of the earlier of:

 

  (a)   the date on which Indevus or any Indevus Affiliate first enters into a
Sublicense with [*] or

 

  (b)   two years after the achievement by Indevus or any Indevus Affiliate of
the milestone detailed in Subsection 5.1.4; and

 

  5.1.11   $[*].

 

5.2   Milestone Payments for Prescription Licensed Products- New Formulation:

 

Subject to the terms and conditions contained in this Agreement, and in further
consideration of the rights granted by SLI hereunder, Indevus shall pay SLI, or
a designated Affiliate of SLI, the following milestone payments, contingent upon
the occurrence of the specified event detailed below for Prescription Licensed
Products- New Formulations. For the avoidance of doubt, each milestone payment
shall be made no more than once with respect to the achievement of such
milestone for a particular Prescription Licensed Product-New Formulation
(regardless of the number of indications for which the milestone is achieved),
but shall be payable the first time such milestone is achieved:

 

  5.2.1   $[*] ([*] United States dollars) within 15 days of completion of the
[*] in accordance with, or as a result of, a Development Plan mutually agreed
upon by the Parties;

 

  5.2.2   $[*] ([*] United States dollars) within 15 days of completion of the
[*] in accordance with, or as a result of, a Development Plan mutually agreed
upon by the Parties.

 

  5.2.3   $[*] ([*] United States dollars) within 15 days of First Commercial
Sale of such Prescription Licensed Product-New Formulation.

 

*CONFIDENTIAL TREATMENT REQUESTED



 

15



--------------------------------------------------------------------------------

 

5.3   Milestone Payments for Over-the-Counter Products:

 

Subject to the terms and conditions contained in this Agreement, and in further
consideration of the rights granted by SLI hereunder, Indevus shall pay SLI, or
a designated Affiliate of SLI, the following milestone payments, contingent upon
the first occurrence of the specified event detailed below for an
Over-the-Counter Product, and provided that SLI’s activities relating to the
application of SLI Technology to such Over-the-Counter Product were conducted
pursuant to a new Development Plan approved by Indevus or any Indevus Affiliate.
For the avoidance of doubt, each milestone payment shall be made no more than
once with respect to the achievement of such milestone (regardless of the number
of indications for which the milestone is achieved), but shall be payable the
first time such milestone is achieved:

 

  5.3.1   $[*] ([*] United States dollars) within 15 days of completion of the
[*] in accordance with, or as a result of, the Development Plan or, if no such
study is conducted, production of the first pilot batch of the Over-the-Counter
Product in compliance with cGMP;

 

  5.3.2   $[*] ([*] United States dollars) within 15 days of completion of the
[*] in accordance with, or as a result of, the Development Plan; or, if no such
study is conducted, production of the [*] of the Over-the-Counter Product in
compliance with cGMP;

 

  5.3.3   $[*] ([*] United States dollars) within 15 days of first acceptance
for regulatory filing in respect of a Over-the-Counter Product; and

 

  5.3.4   $[*] ([*] United States dollars) within 15 days of First Commercial
Sale of such Over-the-Counter Product.

 

  5.3.5.   In the event that the milestones outlined in Sections 5.3.1. through
5.3.3 do not occur as a result of regulatory strategy or requirements the full
value of the unrealized milestone will be due at the time of occurrence of the
subsequent milestone.

 

5.4   If any of the events referred to in Sections 5.1.9, 5.1.10 and/or 5.1.11
have taken place before the execution of this Agreement, the relevant milestone
payments will be payable within fifteen (15) days after the Effective Date.

 

5.5   Indevus shall notify SLI in writing within thirty (30) Business Days after
the achievement of each of the milestones detailed above and such notice shall
be accompanied by the appropriate milestone payment.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

16



--------------------------------------------------------------------------------

 

5.6   Royalties

 

  5.6.1   Prescription Licensed Products.

 

Subject to the terms and conditions contained in this Agreement, and in
consideration of the rights granted by SLI hereunder, Indevus shall, for the
applicable period set forth in Section 5.7. below, pay to SLI (or a nominated
Affiliate) royalties based on Net Sales in each Royalty Year as set out in the
following table in respect of all Prescription Licensed Products sold by Indevus
or any Indevus Affiliate or Sublicensee, provided, however, that the calculation
of Net Sales of Prescription Licensed Products for purposes of calculating the
applicable royalty rate under this Section 5.6.1 shall be conducted separately
for Prescription Licensed Products except those that are approved for Similar
Indications:

 

[*] in which all Prescription

Licensed Products are sold

--------------------------------------------------------------------------------

    

Cumulative Net Sales in

each Royalty Year of

Prescription Licensed

Products (US$)

--------------------------------------------------------------------------------

    

Royalty rate as a

percentage of Net

Sales of Prescription

Licensed Products

--------------------------------------------------------------------------------

[*]

    

[*]

    

[*]

[*]

    

[*]

    

[*]

[*]

    

[*]

    

[*]

[*]

    

[*]

    

[*]

 

  5.6.2   Over-the-Counter Products.

 

Subject to the terms and conditions contained in this Agreement, and in
consideration of the rights granted by SLI hereunder, Indevus shall, for the
applicable period set forth in Section 5.7. below, pay to SLI (or a nominated
Affiliate) royalties based on Net Sales in each Royalty Year as set out in the
following table in respect of all Over-the-Counter Products sold by Indevus or
any Indevus Affiliate or Sublicensee:

 

[*] in which all Over-the

Counter Products are

sold

--------------------------------------------------------------------------------

    

Royalty rate as a

percentage of Net Sales of

all Over-the-Counter

Products

--------------------------------------------------------------------------------

[*]

    

[*]

[*]

    

[*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

17



--------------------------------------------------------------------------------

 

5.7   Royalty Term.

 

Indevus’ royalty obligations under Section 5.6 shall be payable in respect of
sales of Licensed Product by Indevus or any Indevus Affiliate or Sublicensee in
[*] in the Territory until the earlier [*], (i) the last date on which the
manufacture, use or sale of Licensed Product [*] would infringe a Valid Claim of
a Licensed Patent [*] but for the license granted by this Agreement; or (ii) [*]
years from the date of First Commercial Sale of Licensed Product [*]; provided,
however, that:

 

(a) commencing on the first date in which Generic Competition exists, (i) [*],
the royalty rates on Net Sales of Prescription Licensed Products will decrease
to [*] percent ([*]%) of all Net Sales of Prescription Licensed Products [*];
and (ii) [*], the Royalty Rates on Net Sales of Prescription Licensed Products
will decrease to [*] percent ([*]%) of all Net Sales of Prescription Licensed
Products [*]; and

 

(b) commencing on the first date in which Generic Competition exists [*] and
Generic Drugs achieve a market share in one Quarter of [*] percent ([*]%) or
greater of the total prescriptions or unit consumption, as applicable, of
Licensed Product sold [*], the royalty rates on Net Sales of Licensed Products
[*] will decrease to [*] percent ([*]%) of all Net Sales of Licensed Products
[*].

 

After the expiration of the applicable royalty term [*], Indevus shall be
relieved of any royalty payment under Section 5.6 [*].

 

5.8   The payment of royalties set forth above shall be subject to the following
conditions:

 

  5.8.1   only one payment shall be due with respect to the same unit of
Licensed Product and no multiple royalties shall be payable because any Licensed
Product, or its manufacture, sale or use is covered by more than one Valid
Claim;

 

  5.8.2   no royalties shall accrue on the disposition of Licensed Product as
samples (promotion or otherwise) or as donations (for example, to non-profit
institutions or government agencies) or for clinical trials (provided that such
level of sampling is generally consistent with industry standards for the
Licensed Product indication); and

 

  5.8.3   SLI shall be responsible for payment of, shall pay and shall indemnify
Indevus or any Indevus Affiliate against any liability or claim for, any
royalties or other payments, obligations or amounts owed by SLI to, or assessed
against Indevus or any Indevus Affiliate by, any Third Party in connection with
the use of any SLI Intellectual Property.

 

5.9 Third Party Licenses. If Indevus would be prevented from developing, making,
having made, using, selling or importing Licensed Product [*] on the grounds
that by doing so Indevus would infringe a Dominating Patent or other patent
rights held by a Third Party [*], any royalties or other payments paid to such
Third Party by Indevus [*] shall be creditable against the royalty or other
payments payable to SLI by Indevus [*] in the same manner as set forth in
Section 9.3.5.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

18



--------------------------------------------------------------------------------

 

5.10 If Indevus supplies a Licensed Product to any customer as part of a package
of products or services then the Net Sales of the Licensed Product shall be
whichever is the higher of 5.10.1 or 5.10.2 below:

 

  5.10.1   the fair market value of such Licensed Product when sold by itself;
or

 

  5.10.2   the proportion of the selling price of such package which is
reasonably attributable to such Licensed Product.

 

  5.10.3   For the purposes of this Section 5.10, fair market value shall mean
the value of Licensed Product sold to similar customers [*] with similar pricing
and reimbursement structures and for similar quantities. Any dispute as to the
determination of fair market value that cannot be resolved through discussion
between the Parties shall be referred to an expert in the pharmaceutical
industry, knowledgeable in customary terms for such transactions and jointly
chosen by the Parties, for resolution. In the absence of fraud or bad faith, the
industry expert’s determination will be binding.

 

6.   Payment Terms

 

6.1   All sums due under this Agreement to SLI shall be paid as follows:

 

  6.1.1   [*];

 

  6.1.2   Payments shall be made in full without deduction of income or other
taxes, charges and/or duties (except to the extent that payments made pursuant
to Section 5 or the determination of Net Sales incorporate such deductions or
except as otherwise provided by this Agreement) that may be imposed, except
insofar as Indevus is required to withhold or deduct the same to comply with
relevant laws.

 

6.2   Tax Withholding.

 

If laws, rules or regulations require withholding of income taxes or other taxes
imposed upon payments set forth under this Agreement, SLI shall provide Indevus
with applicable forms or documentation required by any applicable taxation laws,
treaties or agreements to such withholding or as necessary to claim a benefit
thereunder (including, but not limited to [*] or any successor forms) and
Indevus or any Indevus Affiliate shall make such withholding payments as
required and subtract such withholding payments from the payments due SLI as set
forth in this Agreement. Indevus will use commercially reasonable efforts
consistent with its usual business practices and cooperate with SLI to ensure
that any withholding taxes imposed are reduced as far as possible under the
provisions of the current or any future applicable taxation treaties or
agreements [*].

 

*CONFIDENTIAL TREATMENT REQUESTED

 

 

19



--------------------------------------------------------------------------------

 

6.3   Exchange Controls.

 

Notwithstanding any other provision of this Agreement, if at any time legal
restrictions prevent the prompt remittance of part or all of the payments
required hereunder [*], payment shall be made through such lawful means or
methods as Indevus may determine. When [*] the law or regulations prohibit both
the transmittal and deposit of royalties on sales [*], royalty payments shall be
suspended for as long as such prohibition is in effect, and promptly after such
prohibition ceases to be in effect, all royalties that Indevus would have been
obligated to transmit or deposit, but for the prohibition, shall be deposited or
transmitted, as the case may be, to the extent allowable, less any transactional
costs. If the royalty rate specified in this Agreement should exceed the
permissible rate established [*], the royalty rate for sales [*] shall be
adjusted to the highest legally permissible or government-approved rate.

 

7.   Records and Reports

 

7.1   Maintenance of Records.

 

  7.1.1   During the Term of this Agreement, Indevus or any Indevus Affiliate
shall keep at its normal place of business detailed and accurate records and
books of account showing Net Sales of the Licensed Products sufficient to
ascertain the royalties payable under this Agreement.

 

  7.1.2   Upon no less than ten Business Days’ written notice from SLI, Indevus
or any Indevus Affiliate shall make such records and books available for
inspection at all reasonable times during business hours not more than once in
any calendar year to an independent certified public accounting firm appointed
by SLI and approved by Indevus (such approval not to be unreasonably withheld or
delayed) for the purpose of verifying the accuracy of any statement or report
given by Indevus to SLI and/or the amount of royalties due. Upon the expiration
of [*] ([*]) months following the end of any Royalty Year the calculation of
royalties payable with respect to such Royalty Year shall be binding and
conclusive upon SLI, and Indevus shall be released from any liability or
accountability with respect to royalties for such Royalty Year.

 

  7.1.3   The accounting firm appointed under Section 7.1.2 above shall maintain
all such information and materials in strict confidence and shall disclose to
SLI only whether the royalty reports are correct or incorrect and, if not
correct, the specific details concerning any discrepancies, save where SLI has
recording and reporting obligations with taxation authorities relating to the
subject matter of this Agreement in which case SLI shall use reasonable
endeavors to procure that such Third Parties maintain such information and
materials in strict confidence, including requiring any such Third Party to
enter into a confidentiality agreement in form and substance acceptable to
Indevus. SLI will inform Indevus prior to disclosure if any of such information
and materials will be shared with Third Parties.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

 

20



--------------------------------------------------------------------------------

 

  7.1.4   If such accounting firm concludes that additional royalties were owed
during such Royalty Year, Indevus shall pay the additional royalties within
forty-five (45) days of the date SLI delivers to Indevus such accounting firm’s
written report so concluding; provided however, that, in the event that Indevus
shall not be in agreement with the conclusion of such report (a) Indevus shall
not be required to pay such additional royalties and (b) such matter shall be
resolved pursuant to the provisions of Section 17.11 herein. In the event such
accounting firm or, if the matter is resolved in accordance with Section 17.11
herein, any arbitration award concludes that amounts were overpaid by Indevus
during such period, SLI shall repay Indevus the amount of such overpayment
within forty-five (45) days of the date of delivery of such accounting firm’s
written report or the arbitration award so concluding. SLI shall be solely
responsible for the costs of the independent accounting firm in making such
inspections unless there is an inaccuracy greater than the greater of (i) [*]
percent ([*]%) or (ii) $[*] in favor of SLI of royalties due on any royalty
statement, in which event Indevus shall forthwith pay to SLI the reasonable
costs of the independent accounting firm in making the relevant inspections.

 

7.2   Royalty Statements and Payments.

 

  Within   ninety (90) days after the close of each Quarter, Indevus shall send
to SLI a statement:

 

  7.2.1   setting out the Net Sales (in United States dollars) of Licensed
Product sold during the Quarter to which the royalty payment relates; and

 

  7.2.2   showing the calculation of the royalties payable pursuant to Section
5. Royalties shown to have accrued by each royalty report, if any, shall be due
and payable on the date such report is due.

 

8.   Launch and Marketing Efforts

 

8.1   Reasonable Commercial Efforts.

 

Indevus shall use reasonable commercial efforts consistent with normal business
practices to develop and commercialize Licensed Product. Where in this Section 8
Indevus is required to use reasonable commercial efforts consistent with normal
business practices, such level of effort will be consistent with the level of
effort used by Indevus in connection with other products of Indevus of similar
importance which Indevus intends to launch and sell in the Territory, or in the
absence of any such similar product then such effort shall be assessed by
reference to good business practice in the light of all the circumstances then
in effect.

 

8.2   Development, Launch and Marketing Efforts.

 

  (a)   Indevus shall use reasonable commercial efforts consistent with normal
business practices to meet the deadlines described in this Section 8.2 or other
substantially

 

*CONFIDENTIAL TREATMENT REQUESTED

 

 

 

21



--------------------------------------------------------------------------------

similar developmental and marketing milestones and deadlines which may be agreed
between the Parties:

 

8.2.1 to submit an application for Product Approval for the Prescription
Licensed Product within [*] after the Effective Date; provided, however, that
such date (i) shall be extended for additional one (1) year periods if at such
date (or any extended date), SLI reasonably determines in good faith that
Indevus or any Indevus Affiliate or Sublicensee is engaged in good faith efforts
to develop Licensed Product, including but not limited to clinical testing of
Licensed Product; and

 

8.2.2 to launch a Prescription Licensed Product in the United States within six
(6) monthsafter obtaining Product Approval in the United States;

 

(b)   Notwithstanding the provisions of Section 8.2 (a), SLI shall not have the
right to terminate this Agreement under Section 13 in the event Indevus’ failure
to fulfill its obligations under Section 8.2.1 or 8.2.2 is due to any of the
following circumstances:

 

  (i)   Unavailability of drug supplies needed to conduct the applicable
clinical trial, including, without limitation, as a result of failure of
stability or lack of a satisfactory formulation;

 

  (ii)   An inability to conduct the applicable clinical trial due to action on
the part of the FDA [*], including, without limitation, the placement of a
clinical hold on such clinical trial;

 

  (iii)   The conduct of such clinical trial would violate any applicable laws,
rules or regulations;

 

  (iv)   A good faith determination on the part of Indevus that the Licensed
Product which is intended to be studied in the applicable clinical trial is not
safe or efficacious in its then current formulation or dosage form or dose
level, provided Indevus or any Indevus Affiliate is engaged in good faith
efforts to pursue development of a Licensed Product; or

 

  (v)   Any circumstances described in Section 16.1.

 

(c)   Notwithstanding the provisions of Section 8.2 (a), if the provisions of
Section 8.2 (b) are not applicable, SLI shall nonetheless not have the right to
terminate this Agreement under Section 13 in the event Indevus fails to fulfill
its obligations under Section 8.2.1 (after giving effect to any then applicable
extension periods provided for in Section 8.2.1) or 8.2.2 until expiration of
the applicable additional extension period set forth below, in the event that
Indevus:

 

  (i)   pays SLI [*] dollars ($[*]) to extend by [*] ([*]) years the expiration
date of the then applicable period; or

 

  (ii)   pays SLI [*] dollars ($[*]) to extend by [*] ([*]) years the expiration
date of the then applicable period.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

22



--------------------------------------------------------------------------------

 

8.3   Indevus shall promptly inform SLI of the date of First Commercial Sale of
the Licensed Product within [*] the Territory.



8.4   Upon completion of the Development Plan and SLI’s performance of its
obligations hereunder, Indevus shall inform SLI of any proposed changes to the
formulation or manufacturing process of the Licensed Product and shall consult
with SLI concerning the impacts of the proposed change.

 

8.5   The entire right and title in all trademarks used by Indevus, its
Affiliates and, if applicable, its Sub-licensees [*] in connection with Licensed
Products shall be owned solely by Indevus.

 

9. Patents

 

9.1   Indevus agrees that it shall not obtain any right, title or interest in or
to the Licensed Patents other than as granted to it under this Agreement

 

9.2   SLI shall have the first right to prepare, prosecute and maintain Licensed
Patents and shall be responsible for the payment of and shall pay all patent
prosecution and maintenance costs for [*]. If Indevus or any Indevus Affiliate
wishes SLI to pursue patent rights [*], Indevus or any Indevus Affiliate will
reimburse SLI for all costs incurred in relation thereto, including legal fees.
SLI shall use reasonable commercial efforts to prosecute any patent applications
within the Licensed Patents, to obtain patents thereon and to maintain any such
Licensed Patents. SLI shall keep Indevus fully informed of all matters relating
to the filing, prosecution and maintenance of the Development Patents including
providing Indevus on a timely basis with copies of substantive communications,
search reports and Third Party observations submitted to or received from patent
offices throughout the Territory, and any proposed amendments or actions in
response thereto, and shall give Indevus the opportunity to review and provide
substantive comment on any of the foregoing.



 

       If SLI elects not to file, prosecute or maintain a patent application or
patent included in the Licensed Patents [*], or to abandon any rights in any
Licensed Patents it shall provide Indevus with at least ninety (90) days’ prior
written notice and, in such case, shall permit Indevus, at its sole discretion,
to continue prosecution or maintenance at its own expense. If Indevus elects to
continue prosecution or maintenance, SLI shall execute such documents and
perform such acts at SLI’s expense as may be reasonably necessary for Indevus to
perform such prosecution or maintenance. Without limiting the generality of the
foregoing, in no event shall such notice of abandonment be given less than 90
days prior to any applicable publication date, date of public use or sale,
statutory bar date or final due date. Following receipt of such notice involving
a pending patent application or issued patent, upon request of Indevus, SLI
shall assign to Indevus such pending patent application or issued patent that is
proposed to be abandoned or otherwise caused or allowed to be forfeited, for no
further consideration. Thereafter, Indevus’ royalty obligations (if any) related
to such patent [*] shall terminate and such issued patent or pending patent
application [*] shall no longer be deemed a Licensed Patent.

 

 

*CONFIDENTIAL TREATMENT REQUESTED

 

23



--------------------------------------------------------------------------------

 

9.3   Infringement of Third Party Rights.

 

  9.3.1   If the manufacture, use or sale of Licensed Product constitutes an
infringement, or may reasonably be deemed to constitute an infringement, of the
rights of a Third Party [*] in the Territory (the “Infringed Third Party”), each
Party shall, as soon as it becomes aware of such potential infringement, notify
the other Party thereof in writing.

 

  9.3.2   The Parties shall after receipt of a notice referred to in Section
9.3.1 above, discuss the situation and to the extent necessary attempt to agree
on a course of action. Such course of action may include (i) obtaining an
appropriate license from the Infringed Third Party; (ii) contesting any claim or
proceedings brought by the Infringed Third Party or (iii) bringing a declaratory
judgment action against such Infringed Third Party.

 

  9.3.3   If within fourteen (14) days the Parties fail to agree upon an
appropriate course of action, (i) SLI may decide upon the course of action with
respect to any action which relates or would relate predominantly to any of
SLI’s formulation and/or drug delivery technologies (an “SLI Action”), and (ii)
Indevus shall decide upon the course of action with respect to any action which
relates or would relate predominantly to Compound, Licensed Product or to any of
Indevus’ other proprietary technologies (an “Indevus Action”). All these
decisions shall be made in the interest of further development and/or
commercialization of the Licensed Product, including the negotiation of an
appropriate license from such Infringed Third Party, but in no event may either
Party obligate the other Party (the “Affected Party”) to pay any royalty or
undertake any action, or restrict the Affected Party from taking any action
permitted to it under this Agreement. Each Party shall keep the other Party
fully informed as to progress of such negotiations or the defense of any suit or
claim.

 

  9.3.4   In the event that SLI fails or refuses to negotiate a license from any
Infringed Third Party relating to an SLI Action, or SLI fails to defend any SLI
Action then Indevus may defend such action and/or (subject to the prior written
consent of SLI such consent not to be unreasonably withheld or delayed)
negotiate a license with such Infringed Third Party. Indevus or any Indevus
Affiliate may also negotiate such a license from any Infringed Third Party, in
its reasonable discretion, in connection with any Indevus Action. In either such
event, Indevus shall keep SLI fully informed of such negotiations.

 

  9.3.5   Subject to the last sentence of this Section 9.3.5, if Indevus or any
Indevus Affiliate is required to pay damages as a result of any such action or
enters into a license with such Infringed Third Party, then such damages or
license fees or other payments or royalties actually paid to such Third Party by
Indevus for sale of Licensed Product [*] (“Third Party Payments”) shall be
creditable against the royalty payments due SLI with respect to the sale of
Licensed Product by Indevus or any Indevus Affiliate [*] as follows: (i) if the
Infringed Third Party has rights to a patent that had issued or for

 

 

*CONFIDENTIAL TREATMENT REQUESTED

 

 

24



--------------------------------------------------------------------------------

         which an application had been published prior to the Effective Date,
then [*] of such Third Party Payments shall be creditable; (ii) if the Infringed
Third Party has rights to a patent that had not issued and for which an
application had not been published prior to the Effective Date, then [*] of such
Third Party Payments shall be creditable, provided, however, that in no event
shall any amounts creditable in any Quarter under this Section 9.3.5 exceed [*]
of applicable royalty payments due SLI on Net Sales for such Quarter. The
foregoing provisions of this Section 9.3.5 shall not apply if it is determined
that the infringement is of claims contained in the patent rights held by the
Infringed Third Party covering an aspect of Licensed Product that is not
encompassed in the SLI Intellectual Property, the SLI Technology or the
activities conducted by SLI with respect to the application of the SLI
Technology to Licensed Product under a Development Plan.

 

  9.3.6   If Indevus decides to defend a suit or claim referred to in Section
9.3.4 above relating to an SLI Action, where SLI has chosen not to do so or has
failed to negotiate a license then Indevus shall have the right to apply each
Quarter’s royalties otherwise payable to SLI under Section 5.6 on Net Sales [*]
in which the Infringed Third Party claims to have rights against its reasonable
legal and experts’ fees and expenses in defending such suit or claim relating to
an SLI Action.

 

9.4   Infringement of Licensed Patents

 

In the event that either Party becomes aware of any infringement or suspected
infringement of any Licensed Patent by a Third Party relating to any product
that includes Compound and competes or could compete with a Licensed Product [*]
where SLI is maintaining and prosecuting Licensed Patents, then it shall
promptly give notice to the other in writing and:

 

  9.4.1   SLI and Indevus shall consult to decide what steps shall be taken to
prevent or terminate such infringement and the proportions in which they shall
share the cost thereof and any damages and other sums which may be awarded in
their favor or against them;

 

  9.4.2   failing agreement between SLI and Indevus, then the following shall
apply:

 

  (a)   if the Licensed Patent is a Development Patent that contains one or more
claims specifically directed only to formulations of Compound or Licensed
Product, including but not limited to compositions containing same, methods of
making same,or methods of using same, then Indevus shall have the first right,
but not the obligation, to commence any form of action or take any such
preliminary steps, as are necessary to terminate or prevent such infringement,
including instituting an infringement proceeding, and Indevus shall provide SLI
with notice of any such action it commences and appraise SLI of any significant
developments in the proceedings. In such event, SLI shall reasonably cooperate
with Indevus, including the joining of suit if necessary or desirable and
executing all documents necessary for Indevus to prosecute, defend and maintain
such action. In the event that Indevus has not commenced any form of action or
taken preliminary steps to terminate or prevent

 

*CONFIDENTIAL TREATMENT REQUESTED

 

25



--------------------------------------------------------------------------------

         such infringement, including instituting an infringement proceeding,
within 60 days after having become aware of such potential infringement, then
SLI may at its reasonable discretion take such action that is reasonably
necessary and appropriate to terminate or prevent such infringement, including
instituting an infringement proceeding; and

 

  (b)   if the Licensed Patent is not a Development Patent that contains one or
more claims specifically directed only to formulations of Compound or Licensed
Product, including but not limited to compositions containing same, methods of
making same, or methods of using same, then SLI shall have the first right, but
not the obligation, to commence any form of action or take any such preliminary
steps, as are necessary to terminate or prevent such infringement, including
instituting an infringement proceeding, and SLI shall provide Indevus with
notice of any such action it commences and appraise Indevus of any significant
developments in the proceedings. In such event, Indevus shall reasonably
cooperate with SLI, including the joining of suit if necessary or desirable and
executing all documents necessary for SLI to prosecute, defend and maintain such
action. In the event that SLI has not commenced any form of action or taken
preliminary steps to terminate o.r prevent such infringement, including
instituting an infringement proceeding, within 60 days after having become aware
of such potential infringement, then Indevus may at its reasonable discretion
take such action that is reasonably necessary and appropriate to terminate or
prevent such infringement, including instituting an infringement proceeding.

 

  9.4.3   The Party controlling the action may not settle the action or
otherwise consent to an adverse judgment in such action that diminishes the
rights or interests of the non-controlling Party without the written consent of
the non-controlling Party, which will not be unreasonably withheld.
Notwithstanding the foregoing, SLI and Indevus shall cooperate with each other
in the planning and execution of any action to enforce the Licensed Patents. Any
recovery obtained by SLI or Indevus (whether by settlement or otherwise) shall
be shared as follows:

 

(i) the Party that initiated and prosecuted, or maintained the defense of, the
action shall recoup all of its costs and expenses (including attorneys’ fees)
incurred in connection with the action;;

 

(ii) the other Party then shall, to the extent possible, recover its costs and
expenses (including attorneys’ fees) incurred in connection with the action;

 

(iii) if SLI initiated and prosecuted, or maintained the defense of, the action,
the amount of any recovery remaining then shall be retained by SLI; and

 

(iv) if Indevus initiated and prosecuted, or maintained the defense of, the
action, the amount of any recovery remaining shall be retained by Indevus,
except that SLI shall receive a portion equivalent to the royalties it would
have received under this Agreement if such remaining recovery amount were deemed
Net Sales.

 

26



--------------------------------------------------------------------------------

 

10.   Indemnification and Insurance

 

10.1.   General. For purposes of this Section 10 “Indemnified Parties” refers to
Indevus, its Affiliates and the officers, directors, employees, successors and
assigns and agents of Indevus and its Affiliates when SLI is the indemnitor, and
“Indemnified Parties” refers to SLI, its Affiliates and officers, directors,
employees, successors and assigns and agents of SLI and its Affiliates when
Indevus is the indemnitor.

 

  10.1.1   SLI Indemnity. SLI shall indemnify and hold harmless the Indevus
Indemnified Parties and each of them from any and all claims, liabilities,
demands, actions, proceedings, judgments and costs (including reasonable
attorneys’ fees) of any and all types by any person or entity relating to, based
upon or arising out of any suit, action, legal proceeding, claim or demand of
whatever kind or character based upon or arising out of (i) the activities
relating to Licensed Product which SLI is responsible for under the Development
Plan and/or which are undertaken by SLI,or (ii) the material breach by SLI of
this Agreement, except if such liability is determined to have resulted from the
gross negligence or willful misconduct of Indevus or any other Indevus
Indemnified Party or the material breach of this Agreement by Indevus.

 

  10.1.2   Indevus Indemnity. Indevus shall indemnify and hold harmless the SLI
Indemnified Parties and each of them from any and all claims, liabilities,
demands, actions, proceedings, judgments and costs (including reasonable
attorneys’ fees) of any and all types by any person or entity relating to, based
upon or arising out of (i) Indevus’ activities in the research, development,
testing, manufacture, sale or use of Compound or Licensed Product or (ii) the
material breach by Indevus of this Agreement, except if such liability is
determined to have resulted from the gross negligence or willful misconduct of
SLI or any other SLI Indemnified Party or the material breach of this Agreement
by SLI.

 

10.2.   Cooperation of the Parties. In the event that any Indemnified Party
intends to claim indemnification under this Section 10 they shall promptly
notify the Indemnifying Party in writing of any claim, suit, proceeding, demand
or assessment for which it intends to seek such indemnification. Neither Party
shall be liable for any costs resulting from any settlement made by a Party
prior to using its reasonable efforts to obtain the consent of the other Party
to such settlement.

 

10.3   Insurance.

 

       Indevus and SLI each shall maintain product liability insurance with
respect to development, manufacture and sales of Licensed Product in such amount
as Indevus or SLI, respectively, customarily maintains with respect to its other
products and which is reasonable and customary in the U.S. pharmaceutical
industry for companies of comparable size and activities at the respective place
of business of each Party but in any event at least $US10 million per occurrence
or series of occurrences.

 

27



--------------------------------------------------------------------------------

 

10.4   IN NO EVENT SHALL EITHER SLI OR INDEVUS OR THEIR RESPECTIVE AFFILIATES BE
LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING
DAMAGES FOR LOSS OF PROFITS, PRODUCTION, USE OR SALES) BASED ON CONTRACT, TORT
OR ANY OTHER LEGAL THEORY ARISING OUT OF THIS AGREEMENT. NOTHING IN THIS
AGREEMENT SHALL LIMIT EITHER PARTY’S LIABILITY TO ANY PERSON FOR DEATH OR
PERSONAL INJURY CAUSED BY ITS NEGLIGENCE.

 

11.   Confidentiality

 

11.1   SLI and Indevus shall keep, and shall use commercially reasonable efforts
to, including the obtaining of signed confidentiality agreements, procure that
their respective Affiliates, employees, directors, officers, consultants and
contractors (including those of any Affiliate) shall keep confidential all
Proprietary Information supplied by the other (or its Affiliates) during this
Agreement. The foregoing non-disclosure and obligations shall not apply to the
extent that such Proprietary Information:

 

  11.1.1   information which at the time of disclosure by one Party to the other
is in the public domain or otherwise publicly known;

 

  11.1.2   information which after disclosure by one Party to the other becomes
part of the public domain or otherwise publicly known by publication except by
breach of this Agreement by the receiving Party;

 

  11.1.3   information which the receiving Party can establish by competent
proof was already in its possession at the time of its receipt and was not
acquired directly or indirectly from the other Party;

 

  11.1.4   information received from Third Parties who were lawfully entitled to
disclose such information; or

 

  11.1.5   is developed by the receiving Party independently of Proprietary
Information received from the other Party, as documented by research and
development records.

 

11.2   Any Proprietary Information received from the other Party shall not be
disclosed or used for any purpose other than as provided or anticipated under
this Agreement without the written consent of the Party that disclosed the
Proprietary Information to the other Party.

 

11.3   The obligations contained in this Section 11 shall continue for the
duration of this Agreement and for a period of seven (7) years after the Term of
this Agreement.

 

11.4   Permitted Disclosure of Proprietary Information.

 

       Notwithstanding the foregoing, a Party receiving Proprietary Information
of the other Party may disclose such Proprietary Information:

 

28



--------------------------------------------------------------------------------

 

  11.4.1   to governmental or other regulatory agencies in order to obtain
patents pursuant to this Agreement, or to gain approval to conduct clinical
trials or to market Licensed Product, but such disclosure may be only to the
extent reasonably necessary to obtain such patents or authorizations;

 

  11.4.2   by each of Indevus and SLI to its respective agents, consultants,
Affiliates, potential commercial partners of Indevus and/or other Third Parties
(collectively, “Permitted Recipients”) for the research and development,
manufacturing and/or marketing of Compound and/or Licensed Product (or for such
Permitted Recipients to determine their interests in performing such activities)
on the condition that such Permitted Recipients agree to be bound by the
confidentiality obligations consistent with this Agreement; or

 

  11.4.3   if required to be disclosed by law or court order, provided that
notice is promptly delivered to the Party which owns such Proprietary
Information in order to provide an opportunity to challenge or limit the
disclosure obligations; provided, however, that without limiting any of the
foregoing, it is understood that the Parties or their Affiliates may make
disclosure of this Agreement and the terms hereof in any filings required by the
SEC, may file this Agreement as an exhibit to any filing with the SEC and may
distribute any such filing in the ordinary course of its business, provided,
further, that to the maximum extent allowable by SEC rules and regulations, the
Parties shall be obligated to maintain the confidentiality obligations set forth
herein and shall use commercially reasonable efforts to redact any confidential
information set forth in such filings.

 

12.   Duration

 

       This Agreement and the licenses granted under Section 2 shall come into
force on the Effective Date of this Agreement and unless terminated earlier in
accordance with the provisions of this Agreement, this Agreement shall expire
upon the expiration of the royalty obligations under this Agreement. Expiration
of this Agreement under this provision shall not preclude Indevus from
continuing to make, have made, sell, offer for sale, and import Licensed Product
in the Territory without further remuneration to SLI.

 

13.   Termination

 

13.1   Termination for Cause.

 

  13.1.1   Either Party may terminate this Agreement upon written notice given
at any time if the other Party is in material breach of its obligations under
this Agreement by causes and reasons within its control, or has breached, in any
material respect, any representations or warranties set forth in Section 15 and
if, in the case of a material breach capable of remedy within 90 days, the
material breach has not been remedied within 90 days of the receipt of notice
specifying the material breach and the remedy required.

 

29



--------------------------------------------------------------------------------

 

  13.1.2   Either Party may terminate this Agreement upon the filing or
institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party, or upon the rejection of this
Agreement by either Party under section 365 of 11 U.S.C. §101 et seq. (the
“Bankruptcy Code”); provided, however, that in the case of any involuntary
bankruptcy, reorganization, liquidation, receivership or assignment proceeding
such right to terminate shall only become effective if the Party consents to the
involuntary proceeding or such proceeding is not dismissed within ninety (90)
days after the filing thereof.

 

13.2   Licensee Rights Not Affected.

 

  13.2.1   All rights and licenses granted pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the
Bankruptcy Code licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code. The Parties agree that Indevus and SLI
shall retain and may fully exercise all of their respective rights, remedies and
elections under the Bankruptcy Code.

 

  13.2.2   The Parties further agree that, in the event of the commencement of a
bankruptcy or reorganization case by or against SLI under the Bankruptcy Code,
Indevus shall be entitled to all applicable rights under Section 365 (including
365(n)) of the Bankruptcy Code. Upon rejection of this Agreement by SLI or a
trustee in bankruptcy for SLI, pursuant to Section 365(n), Indevus may elect (i)
to treat this Agreement as terminated by such rejection or (ii) to retain its
rights (including any right to enforce any exclusivity provision of this
Agreement) to intellectual property (including any embodiment of such
intellectual propery) under this Agreement and under any agreement supplementary
to this Agreement for the duration of this Agreement and any period for which
this Agreement could have been extended by Indevus. Upon written request to the
trustee in bankruptcy or SLI, the trustee or SLI, as applicable, shall (i)
provide to Indevus any intellectual property (including such embodiment) held by
the trustee or SLI and shall provide to Indevus a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property and (ii) not interfere with the rights
of Indevus to such intellectual property as provided in this Agreement or any
agreement supplementary to this Agreement, including any right to obtain such
intellectual property (or such embodiment or duplicates thereof) from a third
party.

 

13.3   Failure to Demonstrate Viability.

 

       Indevus shall have the right to terminate this Agreement, upon sixty (60)
days’ written notice to SLI in the event that Indevus, after making a reasonable
evaluation of data generated during the development of the Licensed Product,
determines that the SLI Intellectual Property is not a viable option for the
development of a Licensed Product which meets Indevus’ criteria for
acceptability.

 

13.4   Non-Payment.

 

30



--------------------------------------------------------------------------------

 

       Without prejudice to Section 13.1, SLI may terminate this Agreement in
the event that Indevus fails to pay any royalties, development or milestone
payments due under Section 5 of this Agreement within 45 days of receiving
written notice from SLI of failure to make payment when due, provided however,
that, in the event that Indevus shall not be in agreement with such notice and
provides a notice to SLI stating that Indevus disputes such payment and provides
SLI with an explanation of the reasons for such disagreement or dispute, SLI
shall not have the right to terminate this Agreement until such matter shall be
resolved pursuant to the provisions of Section 17.11 below.

 

13.5   Discontinuation of Sales.

 

       If Indevus or any sub-licensee after having launched a Licensed Product
[*] in the Territory discontinues sale of the Licensed Product [*] for a period
of six months or more for reasons unrelated to Force Majeure (as defined in
Section 16), regulatory or safety issues and subsequently fails to resume sales
of any Licensed Product [*] within 60 days of having been notified in writing of
such failure by SLI, then SLI may terminate the license granted to Indevus under
Section 2.1 of this Agreement solely with respect [*] forthwith by giving notice
in writing to Indevus. For the purpose of this Section 13.5 sales of minimal,
commercially insignificant quantities of Licensed Product [*] shall be deemed to
constitute a discontinuation of sales [*].

 

14.   Consequences Of Termination

 

14.1   Effect on License.

 

       Except as otherwise set forth in this Agreement, on termination of this
Agreement the rights and obligations under this Agreement, shall terminate
automatically. Indevus shall be entitled to continue to sell stocks of the
Licensed Product in the Territory in existence on the date of termination as
described in this Section 14.1 six (6) months following the date of termination
provided that Indevus pays to SLI the royalties due in respect of Net Sales
thereon in accordance with the provisions of this Agreement.

 

14.2.   Survival of Continuing Provisions.

 

       In addition to any other provisions of this Agreement which by their
terms continue after the expiration of this Agreement, the following provisions
of this Agreement shall continue in full force and effect after the Term of this
Agreement: Sections: 1, 4.5, 10, 11, 14, and 17 and any obligation to make
accrued but unpaid payments then due hereunder. In addition, any other provision
required to interpret and enforce the Parties’ rights and obligations under this
Agreement shall also survive, but only to the extent required for the full
observation and performance of this Agreement.

 

14.3   Return and Permitted Uses of Know-How and Other Data Upon Termination.

 

  14.3.1   Upon termination of the Agreement by SLI pursuant to Section 13.1.1,
13.4 or 13.5, Indevus shall return to SLI all SLI Know-How (and all materials
containing the SLI Know-How) in its possession (or in the possession of its
Affiliates) except such

 

*CONFIDENTIAL TREATMENT REQUESTED

 

 

31



--------------------------------------------------------------------------------

         records as may be required by any federal, state [*]. Upon termination
of the Agreement by Indevus pursuant to Section 13.1.1, SLI shall return to
Indevus any Indevus Know-How (and all materials containing the Indevus Know-How)
in its possession and transfer to Indevus all SLI Know-How in its possession (or
in the possession of its Affiliates or third party manufacturers or
sub-licensees), except such records as may be required by any federal, state or
foreign regulatory agency, generated or used in the course of development of
Licensed Product which is necessary or useful to Indevus’ development or
commercialization of Licensed Product.

 

  14.3.2   Notwithstanding any other provision of this Agreement, upon
termination of this Agreement by SLI pursuant to Section 13.1.1, 13.4 or 13.5,
Indevus shall not use the Non-Clinical Development Data, Development Patents or
Licensed Products in any manner provided, however, that the foregoing shall not
apply to Indevus Know-How or Clinical Development Data.

 

14.4   Rights prior to Termination.

 

       The termination or expiry of this Agreement or the assignment or transfer
of the rights or the obligations under this Agreement by either Party shall not
prejudice any right or remedy available to either Party arising out of this
Agreement which has accrued prior to the date of such termination or expiry (as
the case may be).

 

15.   Representations and Warranties.

 

15.1   SLI represents and warrants to Indevus that as at the Effective Date:

 

(a) (i) there are no outstanding written or oral agreements binding on SLI or
its assets that are inconsistent with this Agreement; (ii) SLI owns the entire
right, title and interest in the SLI Technology and the SLI Intellectual
Property, has not assigned, transferred or conveyed in the Field or otherwise
encumbered SLI’s rights, title and interest to the SLI Technology or the SLI
Intellectual Property; and has the rights and authority to grant all of the
rights, title and interest in the licenses granted hereunder; (iii) there are no
judgments or settlements against or owed by SLI relating to the SLI Intellectual
Property or the SLI Technology that would adversely affect the license granted
to Indevus by this Agreement; (iv) SLI has full corporate authority and approval
to enter into this Agreement and grant the licenses provided herein and all
corporate acts and other proceedings required to be taken to authorize such
execution, delivery, and consummation have been duly and properly taken and
obtained; and (v) this Agreement has been duly executed and delivered by SLI and
constitutes legal, valid, and binding obligations enforceable against it in
accordance with its terms.

 

(b) To the best of its knowledge, (i) the Licensed Patents are subsisting and
presumed to be valid and enforceable; (ii) no Third Party has any license, claim
or other right or interest in or to the SLI Intellectual Property in the Field;
(iii) the use of the SLI Technology as contemplated by this Agreement does not
infringe any issued patents or would not infringe any published applications, if
patents issue therefrom that are materially the same as such applications, owned
or possessed by any Third Party, and SLI has not received or otherwise gained
notice of

 

*CONFIDENTIAL TREATMENT REQUESTED

 

32



--------------------------------------------------------------------------------

 

infringement of any Third Party patents; and (iv) there are no claims against
SLI relating to the SLI Intellectual Property or the SLI Technology that would
adversely affect the license granted to Indevus by this Agreement.

 

(c) no approval, authorization, consent, or other order or action of or filing
with any court, administrative agency or other governmental authority is
required for the execution and delivery by SLI of this Agreement or the
consummation by SLI of the transactions contemplated hereby;

 

(d) SLI has not entered into any agreement with any Third Party that could
prevent Indevus from exploiting, or that grants rights or is otherwise in
conflict with, the rights granted to Indevus pursuant to this Agreement;

 

(e) SLI has made available to Indevus all information requested by Indevus of
which SLI is aware that is reasonably believed by SLI to be related to the SLI
Intellectual Property in the Field and the activities contemplated under this
Agreement, with the exception of the quantitative and qualitative information
about the composition of the Formulation Candidate, which will be provided to
Indevus after the Effective Date;

 

(f) Schedule 3 is a complete and accurate list of all Patents and patent
applications in the Territory relating to the SLI Technology; and

 

(g) no contract research organization, corporation, business entity or
individual which have been involved in any studies conducted for the purpose of
obtaining Product Approvals have been debarred; for this purpose individuals or
entities shall have the meaning set forth in 21 U.S.C. section 335(a) or (b).

 

15.2   Indevus represents and warrants to SLI that as of the Effective Date:

 

(a) this Agreement has been duly executed and delivered by it and constitutes
legal, valid, and binding obligations enforceable against it in accordance with
its terms;

 

(b) it has full corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. All corporate
acts and other proceedings required to be taken to authorize such execution,
delivery, and consummation have been duly and properly taken and obtained;

 

(c) no approval, authorization, consent, or other order or action of or filing
with any court, administrative agency or other governmental authority is
required for the execution and delivery by it of this Agreement or the
consummation by it of the transactions contemplated hereby; and

 

(d) to the best of its knowledge, (i) the development and use of Compound as
contemplated by this Agreement does not infringe any Third Party issued patents
or would not infringe any published applications, if patents issue therefrom
that are materially the same as such applications, and as to the contemplated
development and use of Compound, Indevus has not received or otherwise gained
notice of any such infringement; (ii) it is not aware of any rights

 

33



--------------------------------------------------------------------------------

covering Compound that are not held or controlled by it that are required for
the performance of its obligations under this Agreement; and (iii) there are no
claims against Indevus relating to Compound or Indevus Know How that would
preclude Indevus’ performance of its obligations under this Agreement;

 

(e) no contract research organization, corporation, business entity or
individual which have been involved in any studies conducted for the purpose of
obtaining Product Approvals have been debarred; for this purpose individuals or
entities shall have the meaning set forth in 21 U.S.C. section 335(a) or (b);
and

 

(f) there are no judgments or settlements against or owed by Indevus relating to
Compound or Indevus Know How that would preclude Indevus’ performance of its
obligations under this Agreement.

 

15.3.   Effect of Representations and Warranties. It is understood that if the
representations and warranties made by a Party under this Section 15 are not
true and accurate, and the other Party incurs damages, liabilities, costs or
other expenses as a result, the Party making such representations and warranties
shall indemnify and hold the other Party harmless from and against any such
damages, liabilities, costs or other attributable expenses incurred as a result,
subject to the provisions of Section 9.3 and 9.4 with respect to those
representations relating to patent rights.

 

16.   Force Majeure

 

16.1   Neither Party shall be liable to the other under this Agreement for loss
or damages attributable to any act of God, earthquake, flood, fire, explosion,
strike, lockout, labor dispute involving a Third Party, casualty or accident,
war, revolution, civil commotion, act of public enemies, blockage or embargo,
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any government or subdivision, authority (including, without
limitation, regulatory authorities) or representatives of any such government,
or any other cause beyond the reasonable control of such Party. The Party
affected shall give prompt notice of any such cause to the other Party. The
Party giving such notice shall thereupon be excused from such of its obligations
hereunder for so long as it is so disabled during, but no longer than the
existence of such cause.

 

16.2   If such cause appears likely to continue unabated for a period of at
least 90 days, both Parties will meet to discuss what, if any, modifications
should be made to this Agreement as a consequence of such Force Majeure
continuing beyond the 90-day period.

 

17.   Miscellaneous

 

17.1   Severability.

 

       If any provision of this Agreement is held to be invalid or inapplicable
by a court of competent jurisdiction the remaining provisions will continue in
full force and the Parties will make such amendments to this Agreement by the
addition or deletion of wording as appropriate to remove the invalid or
unenforceable part of such provision but otherwise

 

 

34



--------------------------------------------------------------------------------

 

       achieve to the maximum extent permissible, the economic, legal and
commercial objectives of the original provision.

 

17.2   Waiver.

 

       Failure or delay by either Party in exercising or enforcing any right or
remedy under this Agreement in whole or in part shall not be deemed a waiver
thereof or prevent the subsequent exercise of that or any other rights or
remedy.

 

17.3   Interpretation.

 

       The headings in this Agreement are for convenience only and shall not
affect its interpretation. References to the singular include the plural and
vice versa. References to persons include companies, partnerships and all other
forms of body corporate or unincorporated and references to recitals, sections
and schedules are references to Recitals, Sections or Schedules to this
Agreement.

 

17.4   Assignment.

 

       This Agreement may not be assigned or otherwise transferred without the
prior written consent of the other Party; provided, however, that either Party
may assign this Agreement without such consent to an Affiliate or, in the case
of Indevus, in connection with the transfer or sale of its business or all or
substantially all of its assets related to Compound or Licensed Product, or in
the event of a merger, consolidation, change in control or similar corporate
transaction. Any permitted assignee shall assume all obligations of its assignor
under this Agreement.

 

17.5   No Agency.

 

       It is expressly agreed that the Parties shall be independent contractors
and that the relationship between the Parties shall not constitute a
partnership, joint venture or agency. Except as expressly stated in this
Agreement, neither Party shall act or describe itself as the agent of the other
nor shall it make, or represent that it has authority to make, any statements,
representations or commitments which shall be binding on the other Party,
without the prior consent of such other Party.

 

17.6   Notices.

 

  17.6.1   Any notice or other document given under this Agreement shall be in
writing in the English language and shall be given by hand or sent by prepaid
post or by facsimile transmission (and promptly confirmed by personal delivery,
registered or certified mail or overnight courier), to the address of the
receiving Party as set out in Sections 17.6.3 and 17.6.4 below unless a
different address or facsimile number has been notified to the other in writing
for this purpose.

 

35



--------------------------------------------------------------------------------

 

  17.6.2   Each such notice or document shall:

 

  17.6.2.1   if sent by hand, be deemed to have been given when delivered at the
relevant address;

 

  17.6.2.2   if sent by prepaid mail, be deemed to have been given 3 days after
posting; and

 

  17.6.2.3   if sent by facsimile transmission, be deemed to have been given
when transmitted provided that a confirmatory copy of such facsimile
transmission shall have been sent by prepaid mail within 24 hours of such
transmission.

 

  17.6.3   SLI’s address for service of notices and other documents shall be:

 

       The Chief Executive Officer

       Shire Laboratories Inc

       1550 East Gude Drive

       Rockville

       Maryland 20850

       USA

       Fax No: 301 838 2501

 

17.6.4 Indevus’ address for service of notices and other documents shall be:

 

       The Chief Executive Officer

         Indevus Pharmaceuticals, Inc.

       99 Hayden Avenue

       Lexington,

       Massachusetts 02421

       USA

       Fax No: 781.862.3859

 

17.7   Entire Agreement.

 

  17.7.1   This Agreement, including the schedules hereto, shall constitute the
entire agreement and understanding of the Parties relating to the subject matter
of this Agreement and supersede all prior oral or written agreements,
understandings or arrangements between them relating to such subject, save for
the confidentiality agreement dated January 11, 2002, as amended on February 12,
2003, between Indevus and SLI which shall remain in full force and effect.

 

  17.7.2   The Parties acknowledge that they are not relying on any agreement,
understanding, arrangement, warranty, representation or term which is not set
out in this Agreement.

 

36



--------------------------------------------------------------------------------

 

  17.7.3   No change or addition may be made to this Agreement except in writing
signed by the duly authorized representatives of both Parties.

 

  17.7.4   Except as otherwise set forth in this Agreement, the Parties
irrevocably and unconditionally waive any rights and/or remedies they may have
(including without limitation the right to claim damages and/or to rescind this
Agreement) in respect of any misrepresentation other than a misrepresentation
which is contained in this Agreement.

 

  17.7.5   Nothing in this Section 17.7 shall operate to:

 

  17.7.5.1   exclude any provision implied into this Agreement by law and which
may not be excluded by law; or

 

  17.7.5.2   limit or exclude any liability, right or remedy to a greater extent
than is permissible under law.

 

17.8   Compliance with Local Requirements.

 

       If in any jurisdiction the effect of any provision(s) of this Agreement
or the absence from this Agreement of any provision(s) would be to prejudice the
Licensed Patents or any remedy under the Licensed Patents, the Parties will make
such amendments to this Agreement and execute such further agreements and
documents limited to that part of the Territory which falls under such
jurisdiction as may be necessary to remove such prejudicial effects.

 

17.9   Publicity.

 

       17.9.1 Scientific Publications. During the term of this Agreement, SLI
acknowledges Indevus’ interest in publishing results related to Licensed Product
(the “Indevus Area”) and Indevus acknowledges SLI’s interest in publishing
results related to the SLI Technology, except to the extent it includes or
relates to Licensed Product (the “SLI Area”), to obtain recognition within the
scientific community and to advance the state of scientific knowledge. Each
Party also recognizes the mutual interest in obtaining valid patent protection
and in protecting business interests and trade secret information. However, SLI
shall not submit for written or oral publication any manuscript, abstract or the
like which includes any data or know-how that relates to Licensed Product,
without obtaining the prior written consent of Indevus and Indevus shall not
submit for written or oral publication any manuscript, abstract or the like
which includes any data or know how relating to the SLI Technology, without
obtaining the prior written consent of SLI. Subject to the foregoing, either
Party, its employees or consultants wishing to make a publication in its
respective Area shall deliver to the other Party a copy of the proposed written
publication or an outline of an oral disclosure at least thirty (30) days prior
to submission for publication or presentation. The other Party shall have the
right (a) to propose modifications to the publication for scientific reason,
patent reasons, trade secret reasons or business reasons or (b) to request a
reasonable delay in publication or presentation in order to protect patentable
information. If the other Party requests a delay, the publishing Party shall
delay submission or presentation for a period of

 

37



--------------------------------------------------------------------------------

 

       thirty (30) days to enable patent applications protecting each Party’s
rights in such information to be filed in accordance with the terms of this
Agreement. Upon expiration of such thirty (30) days, the publishing Party shall
be free to proceed with the publication or presentation.

 

       17.9.2 Other Publicity. In the absence of specific agreement between the
Parties, neither Party shall originate any publicity, news release or public
announcement, written or oral, whether to the public or press, relating to the
terms of this Agreement save only such announcements as are required by law to
be made provided, however, it is understood that Indevus or its Affiliates may
make disclosure of this Agreement and the terms hereof in any filings required
by SEC, may file this Agreement as an exhibit to any filing with the SEC and may
distribute or make any such filing in the ordinary course of its business. Any
such announcements shall be factual and as brief as possible. If a Party decides
to make an announcement required by law, it will give the other Party reasonably
sufficient time prior to public release, of the text of the announcement so that
the other Party will have an opportunity to comment upon the announcement,
provided, however that such right of review shall only apply for the first time
that specific information is to be disclosed, and shall not apply to the
subsequent disclosure of substantially similar information that has previously
been disclosed.

 

17.10   Law.

 

       This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to the choice of law provisions
of the State of Delaware or any other jurisdiction.

 

17.11   Disputes.

 

(a) The Parties agree to attempt initially to solve all claims, disputes, or
controversies arising under, out of, or in connection with this Agreement (a
“Dispute”) by conducting good faith negotiations. Any Disputes which cannot be
resolved by good faith negotiation within twenty (20) Business Days, shall be
referred, by written notice from either Party to the other, to the Chief
Executive Officer in the case of Indevus and the President and Chief Executive
Officer in the case of SLI (“the Officers”). The Officers shall negotiate in
good faith to achieve a resolution of the Dispute referred to them within twenty
(20) Business Days after such notice is received by the Party to whom the notice
was sent. If the Officers are unable to settle the Dispute between themselves
within twenty (20) Business Days, they shall so report to the Parties in
writing. The Dispute shall then be referred to mediation as set forth in the
following subsection (b).

 

(b) Upon the Parties receiving the Officers’ report that the Dispute referred to
them pursuant to subsection (a) has not been resolved, the Dispute shall be
referred to mediation by written notice from either Party to the other. The
mediation shall be conducted pursuant to the rules of the American Arbitration
Association (“AAA”). The place of the mediation shall be New York, New York,
United States and the language of the mediation shall be English. If the Parties
have not reached a settlement within twenty (20) Business Days of the date of
the notice of mediation, the Dispute shall be referred to arbitration pursuant
to subsection (c) below.

 

38



--------------------------------------------------------------------------------

 

(c) If after the procedures set forth in subsections (a) and (b) above, the
Dispute has not been resolved, a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. The
Parties shall refrain from instituting the arbitration proceedings for a period
of sixty (60) days following such notice. During such period, the Parties shall
continue to make good faith efforts to amicably resolve the dispute without
arbitration. If the Parties have not reached a settlement during that period the
arbitration proceedings shall go forward and be governed by the AAA Arbitration
Rules then in force. Each such arbitration shall be conducted by a panel of
three arbitrators having experience in the pharmaceutical industry: one
arbitrator shall be appointed by each of SLI and Indevus and the third
arbitrator, who shall be the Chairman of the tribunal, shall be appointed by the
two-Party appointed arbitrators. Any such arbitration shall be held in New York,
New York, U.S.A. and the language of the arbitration shall be English.

 

The tribunal shall issue its award within forty-five (45) days after the date on
which the arbitration proceedings have closed. The arbitrators shall have the
authority to grant specific performance. Judgment upon the award so rendered may
be entered in any court having jurisdiction or application may be made to such
court for judicial acceptance of any award and an order of enforcement, as the
case may be. In no event shall a demand for arbitration be made after the date
when institution of a legal or equitable proceeding based on such claim, dispute
or other matter in question would be barred by the applicable statute of
limitations. Each Party shall bear its own costs and expenses incurred in
connection with any arbitration proceeding and the Parties shall equally share
the cost of the mediation and arbitration levied by the AAA.

 

(d) Any mediation or arbitration proceeding entered into pursuant to this
Section 17 shall be conducted in the English language. Subject to the foregoing,
for purposes of this Agreement, each Party consents, for itself and its
Affiliates, to the jurisdiction of the courts of the State of New York, county
of New York and the U.S. District Court for the Southern District of New York.

 

17.12   Excused Performance.

 

The obligations of either Party under this Agreement are expressly conditioned
upon the continuing absence of any serious adverse condition or event relating
to the safety or efficacy of Compound or Licensed Product including the absence
of any action by any regulatory authority limiting the development or
commercialization of Compound or Licensed Product.

 

17.13   Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

[Remainder of this page intentionally left blank]

 

39



--------------------------------------------------------------------------------

 

In witness whereof, the duly authorized representatives of the Parties have
executed this Agreement the day and year first above written.

 

SHIRE LABORATORIES, INC.

By:

 

 

/s/    Jack Khattar

--------------------------------------------------------------------------------

Name:

 

Jack Khattar

Title:

 

Chief Executive Officer

INDEVUS PHARMACEUTICALS, INC.

By:

 

 

/s/    Glenn L. Cooper

--------------------------------------------------------------------------------

Name:

 

Glenn L. Cooper, M.D.

Title:

 

President and Chief Executive Officer

 

40



--------------------------------------------------------------------------------

 

Schedule 1

 

Development Plan

 

41



--------------------------------------------------------------------------------

 

Development of Controlled Release Trospium for Evaluation in a Human Pilot
Biostudy Using [*]

 

1.   Development Plan

 

Step 1a—Technology Feasibility:

 

Responsibility:        Shire  

 

[*]

 

Status:    Work completed under Feasibility Agreement attached as Schedule 2
herein.

 

Step 1a—Expansion [*] to include:

 

[*]

 

Step 1b—Feasibility [*]

 

Responsibility:        Shire

 

[*]

 

The aim of this step will be to [*] for the lead prototypes for which Shire and
Indevus have jointly decided to evaluate in a pilot PK study.

 

The analytical methods will consider [*]. All the analytical procedures involved
in this Step 1b will be [*] indicating where appropriate.

 

A key factor affecting the choice of the formulation will be its [*]. The most
promising candidates will be included in a [*]. To accomplish that, samples will
be stored at the following controlled conditions:

 

[*]°C + [*]°C/[*]%RH + [*]%

[*]°C + [*]°C/[*]%RH + [*]%

[*]°C + [*]°C/[*]%RH + [*]%

 

Periodic controls at the start of the program and at [*] months of storage in
each condition will be carried out, with exception of [*]°C /[*]%RH where
testing will only take place if the results of [*]°C/[*]% RH show significant
change. The parameters to be checked will be: [*].

 

*CONFIDENTIAL TREATMENT REQUESTED

 

42



--------------------------------------------------------------------------------

 

DELIVERABLE: As a goal before proceeding to Step 2, up to [*] total candidate
formulations, from one technology, with [*] months acceptable ICH stability data
will be selected with which to proceed to a human pilot pharmacokinetic study.

 

The estimated costs for Step 1b are $[*] (one technology).

 

Step 1b—Expansion [*]

 

[*]

 

Shire will discuss resultant data with Indevus to assist Indevus in determining
which formulations warrant consideration in Step 2.

 

Step 1c – Prototype Preparation and Data Modeling for [*] Study in [*]

 

[*]

 

The estimated costs for Steps 1a, 1b and 1c Program Expansions are $[*] -$[*]
(one technology).

 

Step 2—CTM Manufacture for Pilot PK Study

 

Responsibility:    Shire

 

[*]

 

DELIVERABLE: To conduct the first PK study in healthy volunteers, Step 2 of the
project will provide the cGMP manufacturing of up to [*] formulation candidates
arising from Step 1b and may represent [*] technology platforms.

 

The estimated cost for method validation for each method is $[*]—$[*].

 

The estimated costs for raw material testing, batch record generation, equipment
set-up, batch manufacture, packaging, release and stability activities
associated with the cGMP pilot prototypes requested by Indevus is $[*]—$[*] per
batch. Once the technology platform(s), final formula, method of manufacture,
safety requirements, and batch sizes have been determined, a formal per batch
cost will be offered.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

43



--------------------------------------------------------------------------------

 

Step 3—Human Pilot Biostudy

 

Responsibility:    Indevus  

 

Shire has significant expertise in design of PK studies to evaluate CR dosage
forms and would be willing to participate in this activity. The pilot biostudy
costs are not included in this proposal. Based on the results of this study a
Go/No Go decision will be made by Indevus. In case that no candidate formulation
shows the desired “in-vivo” results, an option could be [*]. In that case,
Indevus and Shire will agree on the conditions and terms for additional studies
to be undertaken.

 

2.   TIMELINE AND HEADCOUNT

 

Step 1: per project timeline

Step 2: per project timeline

Step 3: per project timeline

 

3.   Cost and Payment Terms:

 

At this time, it is estimated that the cost for the activities outlined in this
Feasibility Study will be as follows:

 

Step 1a:

  

$[*] for one technology; $[*] for two technologies

Step 1b:

  

$[*]-$[*] (one technology)

Steps 1a, 1b, and 1c Program Expansions:

    

$[*]—$[*]

Step 2:

  

$[*]—$[*] per batch plus $[*]—$[*] for each method validation

Step 3:

  

Cost is Indevus’s responsibility

 

Costs for all steps will be billed as [*]% of Step 1a upon signing of this
Agreement and then [*]% upon start of activities in any subsequent step. The
remaining [*]% of each step’s cost will be billed upon completion of each step.
Payment is due thirty (30) days after invoicing.

 

This cost estimate is based on the information available and Shire experience
with applicable formulation and analytical technologies. Indevus will pay
additional costs as defined by Shire should Indevus request a change in the
scope of the Feasibility Study or add iterations to any of the program’s steps.

 

In addition, Indevus will be charged for all out-of-pocket costs and/or expenses
associated with the activities requested. Such costs and expenses shall include
required raw materials as detailed above, supplies, columns, standards and
chemicals unavailable from Indevus as well as shipping expense.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

44



--------------------------------------------------------------------------------

 

Schedule 2

 

Feasibility Agreement

 

45



--------------------------------------------------------------------------------

 

February 26, 2002

 

Greg Lerch

Interneuron Pharmaceuticals

99 Hayden Road

Lexington, Massachusetts 02421

(781) 402-3420

 

Feasibility Agreement

 

Evaluation of Shire’s [*] Platforms for Trospium Chloride and Prototype
Development for a Human Pilot Biostudy

 

I.   BACKGROUND:

 

Interneuron Pharmaceuticals (“Interneuron”) has requested that Shire
Laboratories Inc (“Shire”) conduct formulation feasibility activities
(“Feasibility Study”) to evaluate the application of Shire’s [*] to trospium
chloride (“trospium”) as indicated for urinary incontinence. Trospium is
currently under evaluation in a Phase III clinical study as a [*] mg immediate
release oral dosage form drug with bid administration. Trospium is [*], has a
half-life of ~[*] hours, and an oral [*] of ~[*]%. The expected daily dose is
[*] mg. The focus of this Feasibility Study is to produce formulation prototypes
using two of Shire’s proprietary controlled release technologies to yield
dissolution profiles consistent with once per day dosing.

 

II.   PROGRAM OUTLINE:

 

The following is an outline of a three Step Feasibility Study that is designed
to identify the lead technology in pursuit of a pilot human pharmacokinetic
study:

 

[*] Feasibility Study Step 1a:

 

— [*]

 

[*] Feasibility Study Step 1a:

 

— [*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

46



--------------------------------------------------------------------------------

 

Feasibility Study Step 1b:

 

— [*]

 

NOTE: Step 1b is focused on one technology platform, based on the decision made
at the conclusion of Step 1a.

 

Step 2: (outline format only)

 

[*]

 

III.   PROGRAM SPECIFICS:

 

1.   PRODUCT DESCRIPTION AND ASSUMPTIONS:

 

Trospium [*]. A full occupational safety evaluation of trospium must be
conducted prior to initiation of Feasibility Study. All costs outlined in this
Agreement assume that trospium can be handled at Shire’s facility without any
special handling requirements or equipment.

 

The target tablet size will be determined by prototype development and will
focus on accommodating the required daily dose in a single unit to be
administered once a day. The market image will be chosen in conjunction with
Interneuron.

 

2.   PHARMACEUTICAL TECHNOLOGY DESCRIPTION:

 

Conventional pharmaceutical equipment with the exception of the [*] will be used
to manufacture. Examples of acceptable equipment are fluid bed, traditional
blenders, comil, single compression tablet presses, and coating pans. The exact
equipment used for each formulation will be determined during the prototype
development process

 

3.   INTERNEURON PROVISIONS:

 

Upon the signature of this Agreement, and before any activity starts,
Interneuron will provide Shire with the following information and materials:

 

3.1    Analytical Issues

 

[*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

47



--------------------------------------------------------------------------------

 

3.2 Materials

 

[*]

 

3.3 Pharmaceutical, Pharmacokinetic and Safety Issues

 

[*]

 

4   FEASIBILITY STUDY FOR TROSPIUM XR TABLET:

 

A three-step program is proposed as follows:

 

Step 1a-Feasibility

 

Responsibility:    Shire  

 

[*]

 

The aim of this step is to initially evaluate the feasibility of delivering
trospium from Shire’s [*] technology at the laboratory scale. The goal will be
to demonstrate that the technology of choice can deliver trospium to potentially
yield a once per day product in a reasonably sized dosage unit. Shire will use
existing assay and dissolution methods and EP and USP standards to target
required criteria.

 

The estimated costs for Step 1a are $[*] (one technology) or $[*] (two
technologies).

 

The estimated time to complete the activities outlined in Step 1a is [*] months.

 

Step 1b-Feasibility (One Technology Platform)

 

Responsibility:    Shire  

 

[*]

 

The aim of this step will be to refine the chosen technology and formulations,
process and methods for the lead prototypes for which Shire and Interneuron have
jointly decided to evaluate in a pilot PK study.

 

The analytical methods will consider the control of [*]. All the analytical
procedures involved in this Step 1b will be stability indicating where
appropriate.

 

A key factor affecting the choice of the formulation will be its [*]. The most
promising candidates will be included in a preliminary accelerated stability
program, where the goal will be to provide up to four total formulation
candidates (or profiles) with up to three months ICH stability. To accomplish
that, samples will be stored at the following controlled conditions:

 

*CONFIDENTIAL TREATMENT REQUESTED

 

48



--------------------------------------------------------------------------------

 

[*]°C + [*]°C/[*]%RH + [*]%

[*]°C + [*]°C/[*]%RH + [*]%

[*]°C + [*]°C/[*]%RH + [*]%

 

Periodic controls at the start of the program and at [*] months of storage in
each condition will be carried out, with exception of [*]°C /[*]%RH where
testing will only take place if the results of [*]°C/[*]% RH show significant
change. The parameters to be checked will be: appearance, assay, related
substances, disintegration time (where appropriate), dissolution, and moisture.

 

DELIVERABLE: As a goal before proceeding to Step 2, up to [*] total candidate
formulations, from one technology, with two to three months acceptable ICH
stability data will be selected with which to proceed to a human pilot
pharmacokinetic study.

 

The estimated costs for Step 1b are $[*]-$[*] (one technology).

 

The estimated time to complete the activities outlined in Step 1b is [*] months.

 

Step 2—CTM Manufacture for Pilot PK Study

 

Note:   Prior to initiation of Step 2 a License Agreement will be executed
between Shire and Interneuron.

 

Responsibility:    Shire

 

[*]

 

DELIVERABLE: To conduct the first PK study in healthy volunteers, Step 2 of the
project will provide the cGMP manufacturing of up to [*] formulation candidates
arising from Step 1b and may represent one or two technology platforms.

 

The estimated cost for method validation for each method is $[*]—$[*].

 

The estimated costs for raw material testing, batch record generation, equipment
set-up, batch manufacture, packaging, release and stability activities
associated with the cGMP pilot prototypes requested by Interneuron is $[*]—$[*]
per batch. Once the technology platform(s), final formula, method of
manufacture, safety requirements, and batch sizes have been determined, a formal
per batch cost will be offered.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

49



--------------------------------------------------------------------------------

 

Step 3—Human Pilot Biostudy

 

Responsibility:    Interneuron  

 

Shire has significant expertise in design of PK studies to evaluate CR dosage
forms and would be willing to participate in this activity. The pilot biostudy
costs are not included in this proposal. Based on the results of this study a
Go/No Go decision will be made by Interneuron. In case that no candidate
formulation shows the desired “in-vivo” results, an option could be to iterate
to Step 1. In that case, Interneuron and Shire will agree on the conditions and
terms for additional studies to be undertaken.

 

5.   TIMELINE AND HEADCOUNT

 

Step 1a:    [*] months

Step 1b:    [*] months

Step 2:      [*] months

Step 3:      TBD

 

6.   Cost and Terms:

 

At this time, it is estimated that the cost for the activities outlined in this
Feasibility Study will be as follows:

 

Step 1a:    $[*] for one technology; $[*] for two technologies

Step 1b:    $[*]—$[*] (one technology)

Step 2:      $[*]—$[*] per batch plus $[*]—$[*] for each method validation

Step 3:      Cost is Interneuron’s responsibility

 

Costs for all steps will be billed as [*]% of Step 1a upon signing of this
Agreement and then [*]% upon start of activities in any subsequent step. The
remaining [*]% of each step’s cost will be billed upon completion of each step.
Payment is due thirty (30) days after invoicing.

 

This cost estimate is based on the information available and Shire experience
with applicable formulation and analytical technologies. Interneuron will pay
additional costs as defined by Shire should Interneuron request a change in the
scope of the Feasibility Study or add iterations to any of the program’s steps.

 

In addition, Interneuron will be charged for all out-of-pocket costs and/or
expenses associated with the activities requested. Such costs and expenses shall
include required raw materials as detailed above, supplies, columns, standards
and chemicals unavailable from Interneuron as well as shipping expense.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

50



--------------------------------------------------------------------------------

 

7.   Nondisclosure:

 

All Confidential Information disclosed by Shire and Interneuron during the
course of and arising out of this Feasibility Study will be subject to the
Confidentiality Agreement between Shire and Interneuron dated January 10, 2002.

 

8.   Intellectual Property:

 

Shire shall retain and become the owner of all right, title and interest to its
proprietary trade secrets, know-how, formulations and prototypes, inventions,
whether patentable or not, existing prior to the date of this Agreement or
developed during the course of this Feasibility Study or thereafter (“Shire
Technology”). Interneuron may use the data from the Feasibility Study only for
evaluating whether it should enter into a License Agreement with Shire for the
product and for no other purpose whatsoever. Nothing within this document and
the scope of the Feasibility Study grants Interneuron rights to Shire
Technology. Interneuron agrees that it, its subsidiaries, its affiliates, and
subcontractors will not use, reproduce or apply Shire Technology without a
signed License Agreement with Shire.

 

9.   License Agreement Terms:

 

The parties intend to enter into a License Agreement prior to initiation of Step
2 with respect to the product formulation(s) developed by Shire hereunder, and
following the execution of this Agreement shall negotiate the terms thereof in
good faith. Set forth in Schedule 1 is a summary of the principal financial
terms of the License Agreement, for which certain of the Shire Technology will
be considered to develop product formulations. The License Agreement shall
contain such other terms and conditions as may be usual and customary in such
transactions and otherwise as may be mutually agreed upon by the parties.

 

10.   Limitations on Liability:

 

Notwithstanding anything contained herein, Shire shall have no liability to
Interneuron or any third party arising out of or resulting from this Agreement
or its performance of the Feasibility Study unless as a result of the gross
negligence or willful misconduct of Shire.

 

In the event that Interneuron and Shire determine that the Feasibility Study is
incomplete or incorrect in any material respect as the result of the gross
negligence or willful misconduct of Shire, the sole obligation of Shire (and the
sole remedy of Interneuron) with respect thereto shall be that Shire re-perform
the Feasibility Study (or such portions thereof as may reasonably be required to
be re-performed) in a reasonably diligent manner or, at the option of Shire, to
refund the aggregate amount of all fees and amounts actually paid by Interneuron
to Shire hereunder with respect to the incomplete portion of the Feasibility
Study. The liability of Shire under this Agreement for any cause whatsoever, and
regardless of the form of action (whether in contract, in tort, including
negligence, or otherwise), shall be limited to general money damages (and no
other relief) in an amount not to exceed the aggregate amount of all fees
actually paid by Interneuron to Shire hereunder. Shire will not be liable for
delay in the performance of its obligations hereunder due to causes beyond its
reasonable control. UNDER NO CIRCUMSTANCES WILL SHIRE BE LIABLE TO INTERNEURON
OR ANY OTHER PARTY FOR ANY LOSS OF PROFITS, ANY CLAIM

 

51



--------------------------------------------------------------------------------

 

OR DEMAND AGAINST INTERNEURON BY ANY OTHER PARTY, OR SPECIAL, CONSEQUENTIAL OR
INDIRECT DAMAGES OF ANY KIND WHATSOEVER.

 

11.   Warranty:

 

Shire warrants and represents that the terms of this Agreement are not
inconsistent with other contractual and/or legal obligations it may have.
Interneuron warrants and represents that the terms of this Agreement are not
inconsistent with other contractual and/or legal obligations it may have. EXCEPT
AS EXPRESSLY PROVIDED ABOVE, SHIRE DISCLAIMS ALL WARRANTIES AND MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, TO INTERNEURON OR ANY THIRD
PARTY. INTERNEURON ACKNOWLEDGES AND AGREES THAT THE FEASIBILITY STUDY IS
EXPERIMENTAL IN NATURE AND THAT SHIRE MAKES NO GUARANTEE AS TO THE RESULTS OR
PERFORMANCE THEREOF.

 

12.   Force Majeure:

 

Neither party shall terminate this Agreement or be liable to the other under
this Agreement for loss or damages attributable to any act of God, earthquake,
flood, fire, explosion, strike, lockout, labor dispute, casualty or accident,
war, revolution, civil commotion, act of public enemies, blockage or embargo,
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any government or subdivision, authority (including, without
limitation, regulatory authorities) or representatives of any such government,
or any other cause beyond the reasonable control of such party, if the party
affected shall give prompt notice of any such cause to the other party. The
party giving such notice shall thereupon be excused from such of its obligations
hereunder for so long as it is so disabled during, but no longer than the
existence of such cause. If such cause appears likely to continue unabated for a
period of at least 90 days, both parties will meet to discuss what, if any,
modifications should be made to this Agreement as a consequence of such Force
Majeure continuing beyond the 90-day period.

 

52



--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED:

 

Shire Laboratories Inc:

 

Interneuron Pharmaceuticals:

--------------------------------------------------------------------------------

Signature:

 

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Date

 

--------------------------------------------------------------------------------

Title

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

   

--------------------------------------------------------------------------------

Purchase Order Number

 

 

Please return signed document to:

 

Jones W. Bryan, Ph.D.

Senior Director

Business Development

Shire Laboratories Inc

1550 East Gude Drive

Rockville, Maryland 20850

 

53



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Principal Licensing Terms

 

Development Stage

--------------------------------------------------------------------------------

    

Milestones

--------------------------------------------------------------------------------

Upon completion of [*] Study

    

$[*]

Upon completion of [*]Study

    

$[*]

[*]

    

$[*]

[*]

    

$[*]

[*]

    

$[*]

[*]

    

$[*]

[*]

    

$[*]

[*]

    

$[*]

Signing of [*] Corporate Partner

    

$[*]**

Signing of [*] (other than [*])***

    

$[*]**

Signing of First [*] Corporate Partner

    

$[*]

Total

    

$[*]

Royalty on US Net Sales (<$[*]M)

    

[*]%

Royalty on US Net Sales ( ³$[*]M)

    

[*]%

Royalty on US Net Sales ( ³$[*]M)

    

[*]%

Royalty Net Sales [*]

    

[*]%

 

**   If milestone occurs prior to execution of the License Agreement then
milestone payment will be due upon execution of the License Agreement.

***   The milestone will be payable at the time of signature of a corporate
partner (other than [*]) [*], whichever is earlier.

 

Territory:        [*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

54



--------------------------------------------------------------------------------

 

Exclusivity/Field:   Prescription products, over-the-counter products, or any
other product incorporating trospium as the active ingredient (The milestones
set forth above are for prescription products, and the Parties will negotiate in
good faith for potential future non-prescription products.)

 

Termination:   [*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

55



--------------------------------------------------------------------------------

[SHIRE LOGO]

 

September 3, 2002

 

Greg Lerch

Indevus Pharmaceuticals

99 Hayden Ave.

Suite 200

Lexington, MA 02421

 

Feasibility Study: Program Expansion (“Expansion”)

 

Evaluation of Shire’s [*] with [*] for Trospium Chloride and Development for a
Human Pilot Pharmacokinetic Study

 

I.   Background:

 

Shire Laboratories (“Shire”) has evaluated [*] technology platforms on behalf of
Indevus Pharmaceuticals (“Indevus”) for delivery of trospium chloride
(“trospium”) under Step 1a of the Feasibility Study, signed February 28, 2002.
Based on results of the Fesibility Study and [*] assessment, Indevus has
requested that Shire include the option of expanding Steps 1a and 1b as defined
in the signed Feasibility Study to include additional permeability enhancement
activities and consideration within the [*] technology platform.

 

II.   Program Expansion Activities:

 

Expanded Step 1a to include:

 

[*]

 

Expanded Step 1b to include:

 

[*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

56



--------------------------------------------------------------------------------

 

Shire will discuss resultant data with Indevus to assist Indevus in determining
which formulations warrant consideration in Step 2.

 

III.   Timing and Costs:

 

The additional timing and costs associated with the expanded activities as
outlined in this Program Expansion are estimated to be:

 

Step 1a:

  

[*]

Timing:

  

[*] months

Cost:

  

$[*]

 

Costs for all steps will be billed as [*]% upon signing of this Expansion, [*]%
[*] ([*]) days after signing of this Expansion, and the remaining [*]% upon
decision to initiate Step 2 of the Agreement signed on February 28, 2002.
Payment is due thirty (30) days after invoicing.

 

This cost estimate is based on the information available and Shire’s experience
with applicable formulation and analytical technologies. Indevus will pay
additional costs as defined by Shire should Indevus request a change in the
scope of the Feasibility Study or add iterations to any of the program’s steps.

 

In addition, Indevus will be charged for all out-of-pocket costs and/or expenses
associated with the activities requested. Such costs and expenses shall include
required raw materials as detailed above, supplies, columns, standards and
chemicals unavailable from Indevus as well as shipping expense.

 

IV.   Nondisclosure:

 

All Confidential Information disclosed by Shire and Indevus during the course of
and arising out of this Feasibility Study will be subject to the Confidentiality
Agreement between Shire and Indevus dated January 10, 2002.

 

V.   All provisions regarding Intellectual Property, License Agreement Terms,
Limitations on Liability, Warranty and Force Majeure under the Feasibility Study
signed on February 28, 2002 shall apply to this Agreement.

 

*CONFIDENTIAL TREATMENT REQUESTED

 

57



--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED:

 

Shire Laboratories Inc:

    

Indevus Pharmaceuticals:

--------------------------------------------------------------------------------

Prepared by:

    

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Date

    

--------------------------------------------------------------------------------

Title

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Date

      

--------------------------------------------------------------------------------

Purchase Order Number

 

 

Please return signed document to:

 

Jones W. Bryan, Ph.D.

Senior Director

Business Development

Shire Laboratories Inc

1550 East Gude Drive

Rockville, Maryland 20850

 

58



--------------------------------------------------------------------------------

[SHIRE LOGO]

 

February 24, 2003

 

Greg Lerch

Indevus Pharmaceuticals

99 Hayden Ave.

Suite 200

Lexington, MA 02421

 

Feasibility Study: Program Expansion 2(“Expansion”)

 

Tropsium Chloride [*] Prototype Preparation for Evaluation in a [*] Study, [*]
and [*] Modeling.

 

I.   Background:

 

Shire Laboratories (“Shire”) has evaluated two technology platforms on behalf of
Indevus Pharmaceuticals (“Indevus”) for delivery of sustained release trospium
chloride (“trospium”) under Step 1a of the Feasibility Study, signed February
28, 2002. Based on results of the Feasibility Study and [*] assessment, Indevus
next requested that Shire expand Steps 1a and 1b to include additional
permeability enhancement activities and consideration within the [*] technology
platform. As a next step in development, Indevus has requested that Shire
prepare prototypes for a [*] pharmacokinetic study for proof of concept of the
enhancer, plot the data and conduct [*] modeling of the data. The objective of
the expansion is to decide which prototype will be chosen for clinical trial
materials.

 

III.   Program Expansion Activities:

 

Under this expansion agreement, Shire will:

[*]

 

III.   Timing and Costs:

 

The additional timing and costs associated with the expanded activities as
outlined in this Program Expansion are estimated to be:

 

Timing: [*] weeks (from receipt of raw data from Indevus or subcontractor)

Cost:    $[*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

59



--------------------------------------------------------------------------------

 

Costs for all steps will be billed in its entirety at completion of the
activities outlined herein. Payment is due thirty (30) days after invoicing.

 

This cost estimate is based on the information available and Shire’s experience
with applicable formulation and analytical technologies. Indevus will pay
additional costs as defined by Shire should Indevus request a change in the
scope of the Feasibility Study or add iterations to any of the program’s steps.

 

In addition, Indevus will be charged for all out-of-pocket costs and/or expenses
associated with the activities requested. Such costs and expenses shall include
required raw materials as detailed travel, above, supplies, columns, standards
and chemicals unavailable from Indevus as well as shipping expense.

 

IV.   Nondisclosure:

 

All Confidential Information disclosed by Shire and Indevus during the course of
and arising out of this Feasibility Study will be subject to the Confidentiality
Agreement between Shire and Indevus dated January 10, 2002.

 

V.   All provisions regarding Intellectual Property, License Agreement Terms,
Limitations on Liability, Warranty and Force Majeure under the Feasibility Study
signed on February 28, 2002 shall apply to this Agreement.

 

AGREED TO AND ACCEPTED:

 

Shire Laboratories Inc:

 

Indevus Pharmaceuticals:

--------------------------------------------------------------------------------

Prepared by:

 

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Date

 

--------------------------------------------------------------------------------

Title

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date

   

--------------------------------------------------------------------------------

Purchase Order Number

 

60



--------------------------------------------------------------------------------

Please return signed document to:

 

Jones W. Bryan, Ph.D.

Senior Director

Business Development

Shire Laboratories Inc

1550 East Gude Drive

Rockville, Maryland 20850

 

 

61



--------------------------------------------------------------------------------

 

Schedule 3

 

Licensed Patents

 

No.

--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

 

[*]

--------------------------------------------------------------------------------

  

Appln Type/Status

--------------------------------------------------------------------------------

  

Serial Number/

Patent Number

--------------------------------------------------------------------------------

 

Filing Date

--------------------------------------------------------------------------------

1.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

2.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

3.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

4.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

5.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

6.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

7.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

8.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

9.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

10.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

11.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

12.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

13.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

14.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

15.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

16.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

17.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

18.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

19.

 

[*]

 

[*]

  

[*]

  

[*]

 

[*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

62



--------------------------------------------------------------------------------

 

20.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

21.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

22.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

23.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

24.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

25.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

26.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

27.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

28.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

29.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

30.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

31.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

32.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

*CONFIDENTIAL TREATMENT REQUESTED

 

63